     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 1 of 82 PageID #:3819          /1uu


                       UNITED STATES DISTRICT COURT              FHH,*ffiM
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION                          AUo   2   220$ru
                                                                  THOIVIAS G, BRUI'ON
                                                                CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,

                                                    Case No. 15-CR-515-1
       V.
                                                    HON. JOHN    Z.   LEE
ALBERT ROSSINI,
                  Defendant.

                    DEFENDANT ROSSINI'S REPLY TO THE
              GOVERNMENT'S RESPONSE TO A MOTION FOR NEW TRIAL


     NOl/ COMES Defendant Albert Rossini, Pro Se, and submits t.his
Reply to t.he Governmentts Response to Defendant's Motion for New
TriaI and EvidentLary Hearing. In support Lhereof, Defendant. states
as follows.

            I.    DEFENSE COUNSEL DID NOT PREPARE, COULD NOT
                  COMPREHEND IN HASTE AT TRIAL, AND WAS INCAPABLE
                  OF PROVIDING A COHERENT THEORY OF THE CASE

     Defendant Rossini was int.roduced to attorney Thomas W. Murphy
("Murphy") in OcLober 2OO7 through a transact.ion in whlch Murphy
represented Metal Networking LLC. Murphy was then a partner at the
Iaw firm of Pedersen & Houpt and subsequently represented Rossini in
the purchase and sale of L266 sout.h orchard, Montgomery, rllinois,
2806 East 76th, chicago, rllinois, and 50 North spring Street,, Elgin,
Illinois.   In early Deeember 2010, aL his Pedersen office, L6L N.Clark
stree, chicago, Murphy asked Defendant if he had an interest in
acquiring real estate short sales and defaulted notes secured by
morLgages on real es t,at,e.
      Later in December 20L0, Rossini formed a business vent,ure ("venLure")
with Anthony and Babajan Khoshabe, Iater joined by Fereidoon Khoshabe.
                                            -1-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 2 of 82 PageID #:3820




The Khoshabes had engaged in real estate transactions and operat,ed
a mortgage banking and brokerage office for 2O-yerrs.
     This business venture was set up whereby Rossini would negotiat,e
the acquisition of defaulted notes from banks and aEtorneys, including
Murphy, who represented several banks including New Century Bank.
Acquisition prices in the period were significantly below the ouLstand-
ing loan balances and far below the value of the underlying properties.
(see 3820 W. Adams, p. l$ frerein). Through their connections, and
the assistance and association with brokers, the Khoshabes were to
raise capital. It was a perfectly lawful enterprise.
     The goal of t,he venture was to acquire the default,ed notes or short
sales mainly from Murphy, and then for Murphy's firm to foreclose on
the defaulted notes af ter which the venture would own t,he properties
and record title thereto.
    The procedure for the venLure, based on the advice of then attorney
Murphy, was that after the Khoshabes received commitments for the loans
from investors , L007" of the funds were sent to att,orney Murphy. Atl
funds were made payable to Murphy as attorney and agent. Murphy was
to deposit the funds but segregate Lhe amounts necessary to buy t.he
defaulted mortgage loans with a $5,000 fee for himself and firm.
Murphy would then f orward the balance of t,he f unds to Def endant,
the Khoshabes and brokers.
     The transactions were alI structured whereby the capital raised
from investors was then loandd to the venture through guaranty agree-
ments. The amount,s of these loans hiere signif icantly less than the
fair market value of the underlying properties. Comparative Market
Analysis (CUA) valuations were prepared by Devon Street Investmentsl
                                         -2-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 3 of 82 PageID #:3821




employees for each prospective purchase. The amount received from
investors was higher than the price Rossini had agreed to pay for
the notes or short sales, thereby providing a profit for Defendant
and the Khoshabes. This was a cusLomary practice in the noLe and
short sale business, and it was fully understood by invesLors and
lenders. (See Exhibit /     attached and incorporat.ed herein).
     The Rossini/Khoshabe venture was per written agreement obligated
through the guarantees to pay interest on the loans at a rat,e equivalent
to the rentals collected for the subject properties, less a management
fee. AIso per written agreement, the principal would be repaid in cash
or by delivery of the deed. There were no restrictions in the loan
documents as to the ability of the venture to use the proceeds of the
loans for any proper purpose. Murphy advised, originated and drafted
the guaranty agreement, sending them by facsimile or email for both
Rossini and the investors to sign. (See Exhibit Z , Guaranty
AgreemenLs, attached and incorporated herein).
     There were nearly 20 successful transactions with Murphy. (See
ExhibiE 3     , attached and incorporated herein). On or about January 12,
2072, Murphy misled the venture by assuring and informing venturers
and investors that he was cont,inuing to make the required acquisit.ion
payments and pay the collecLed rents, but in fact, he sLopped making
t.he payments to acquire the notes and diverted the proceeds to his
own use.
     In reality,    around October 2OLL, approximat.ely the time Murphy
befriended Tamera Brown, he has stopped purchasing the notes and began
paying interest and rental payments to the venture (for disbursement

                                          -3-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 4 of 82 PageID #:3822


to investor/ lenders) from invesLor funds meant for acquisitlon of
notes, mortgages and short sales. This was not disclosed by Murphy.
The venture and invesLors conLinued to retry on Murphyts exPert.ise
and prestige in the purchase of the discounted notes and short sales.
     During Thanksgiving week, 20L2, Murphy sent the venture $571,000
of checks. These checks represented four months cash flow that he
had recieved from interest and rentals on notes and properties he had
purport,edly purchased, for which he did not have sufficient funds and
consequently t,hose checks bounced. Before the venture knew that the
deposits were no good, Rossini and Fereidoon Khoshabe had remitt.ed
payments to the lenders adn those checks and ACH payment,s bounced
(although paid by Chase Bank). Rossini then worked out an arrangement
with Chase Bank to cover the bad checks with his own funds. Defendant
used over $800,000 of his own funds to cover those checks and Lo Lry
and saLisfy the people who were actually defrauded by. Murphy's
misappropriations of t.he deposits. ErhrBiT +, dtqehet
     The venture learned that Murphy had an af f air th-at cost, over
$1,200,000, and they suspect this, together with money Murphy owed
former clients Arthur Sanial Trust,, Nina Jozers, World L7ide Realty,                 LLC,

and Prestige Realty Partners, was the source of Murphy's frauds.
Rossini who is accused of benefiting from missing funds has on
numerous occasions requested that the Khoshabes help repay some of the
lenders with money that they had benefited by Murphy's actions.
They have refused to do so.
     Subsequent to finciing out abouL Murphy's misappropriaLion of
funds and his deceit in hiding them, Devon Street Investments                sued
Murphy in Cook County Circuit. Court Chancery Division in an accounting
Iawsuit.                                 -4-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 5 of 82 PageID #:3823



At the   same   time as filing
                            the lawsuit in ApriL 201,3, each investor
was informed of the Murphy situation. communiques v/ere made by
Defendant Rossini, in writing and by phone. In good faith, Defendant
said an accounLing and malpractice lawsuit was the best way of recouping
the invest,ors money even though it was a long-shot because malpractice
insurance usually does not cover theft or the fraud of an attorney.
rn response to the lawsuits, in t,he falr of 20L3, Murphy began fiting
a series of fraudulent bankruptcy peLit.ions to keep the venture and
its invesLors at. bry. Murphy also spoke with Rossini and attorney
Glen Seiden about attempting to compensate venturers and investors
with property and transactions he was working on closing with his
short sale clients. (see Exhibit 3 , Murphy bankruptcy naming
Devon-Stre'et Investmer-rts, Ltd. as a judgment creditor, attached              and
incorporated herein)                                         D glzzl   t   s)
     Meanwhile,    endant bought--aud=made mQhthty:-palTments to Mount
                   Def
Vernon Insurance Company and Seattle Specialty Insurance Company,
Lhrough its broker, Evergreen Insurance Brokers of NYC. The venture
insured the properties and mortgages for which DefendanL had borrowed
money from investors. In other words, Defendant insured, at, substantial
cost, what he believed to be legiLimaLery purchased properties.
    Separate from the investor transactions, the lawsuits against     -

Murphy, and Lhe substanLial insurance payments made by Defendant on the
properties was Defendantts own invesLment in Lhe not.es and mortgages
from Murphy. Together with eo-venturers, Defendant invested approximately
$655,000'purchasing discounted noLes and mortgages from Murphy. None
of the paid-for mortgage noLes were received from Murphy.
     rn summary, Rossini and the Khoshabes, as venturers, were in the
                                         -5-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 6 of 82 PageID #:3824


the business of acquiring real estaLe and discount,ed noLes and mort.gages
by borrowing money from invesLor/lenders -- individuals who were
familiar with this type of real estate transact,ion. The prices were
agreed upon by the venturers and the investor/Ienders, and then all the
funds received were deposited with their attorney, Murphy. Murphy, as
Iegal counsel, was expect.ed to close on the acquisitions t PaY himself
a f ee of $5,000 f or each and remit the balance of the funds t.o the
venturers, as their profit or commission. Investors such as Robert.
Badalian:and Craig Shaffer were aware as to pricing of the acquisitions
                                     /\
and amounts paid ro the venrurer". (6xurgtI 1", ,4llpC{+aD I
     In all cases, the funds borrowed from investors exceeded the
actual cost of the acquisit.ions, but. the money loaned by investors
was substantially below the fair market value of t,he collateral property.
The loans did not have any restrictions as to use of the proceeds as
long as invested and used in the normal course of the Defendant's
business. After the acquisition of either the note or the property,
Murphy would receive the rent or interest and then remit t.he cash
flow to the venturer or in some cases, directly to the invesLor/lenders.
     At Murphy's introduct.ory request, Defendant prepared a sound
business plan in light of the prevailing real estate market, put
together a venture, with hard-working employees and independent
brokers, researched property and mortgage possibilities, kept binders
of search results and of transactions, regularly invested time, effort
and expense in surveying properties, and at all times, concededly,
strived to make money for the investors.
      This is the Defendant's theory of the case which his trial
counsels did not comprehend and were incapable of underst.anding due
to their lack of preparation with the Defendant.
                                         -6-
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 7 of 82 PageID #:3825




                    GOVERNMENT FALSEI{OODS CONCERNING
                  POTENTIAL DEFENSE WITNESSES AND AGENT 3O2s

     The government, states that the Defendantrs counsels'
performance was not constituLtionally deficient.              According to
the government, witnesses presenLed to counsel by the Defendant
were not new names. t'On the contrary, def ense counsel was
already aware through FBI report,s produced in discovery of signifi-
cant negaLive information regarding witnesses. " (Government response
Brief, pages 23-24) . The government cont.ends that the FBr 302
statements were sufficienL for defense counsel to formulate their
opinions of the Defendant's case and strategy at trial.
     Yet, without speaking to these witnesses, how wourd defense
counsel know whether the FBI 302 report,s were an accurate repre-
sentation of t,he witness interviews ?
     An FBr 302 summary is not a transcript.            A standard    FBr
interview, such as with Meir Rotstein and craig shaffer works
as such. Tow or three FBr agents sit down with the person
to be interrogated, ask questions and listen to the answers with-
out tape recording or obtaining a certified transcript.
riistead after the interview, they then return to their




                                        -7-
 Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 8 of 82 PageID #:3826


office and, based on their recollection and any notes they
may have taken during the interview, write up a summary of what
transpired. summaries are, in most cas.esr- written hours rater,
sometimes even the folrowing dav' (a'r+''pll z' z+rrnougu\
      Judge Mark trrIorf in united states v. saremme, footnote 35,
quoting Edwin o. Guthman, who once served as press secretary to
Attorney General Robert Kennedy: "You can have a conversation
wit.h an agent and when it is over he will send a memo to the files.
Any relation between the memo and whaL was said in the conversa-
tion may be purery coincidentar. You would think you were at
differenE meetings. "
      At best, it is extremely difficult for people to remember what
was said during an inLerview while making only an occasional note.
0f course, the greater the delay between the end of the interview
and the writing of the 302 reporL, the greater t.he possibilily of
errors   .

     The 302 reoprt becomes t.he of f icial record of what was said
during the interview. rts importance can not be overstated.
FBI agents review their 302s prior to testifying at trial; federal
prosecutors rely upon it in examining (or cross-examining) a
witness. Perhaps most imporLantly, defendant.s or witnesses who
contest what is written in a 302 often open themselves up to
charges of "making f alse s t,atements or even perjury. "
     Despite the obvious flaws in the FBI's system of interviewing
and then later dicLating the gisL of the interviews, it. appears
Lhe Bureau harbors a gospel-like belief in the 302s. An FBI agent
testifying at the 2002 t.rial of retired FBr agent John connolly,

                                      -8-
  Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 9 of 82 PageID #:3827



handler of l,/hitey Bolger, revealed Lhere is a          common expr,ession
among agent,s: "If it isntt in writing, it doesntt exist.
     Of course, this implies that the 302 accurately contains
all the important statements the witness made. But the potential
for selectivity here is obvious. If the witness said he did not
get a good look at the assailant, and the FBI agent does not
include that in the 302, then no one on the prosecutorrs team will
believe he said iL because it is not written down. With that in
mind, t,he FBI agents' aphorism reads like a cynical inside joke.
Why not establish a rule Lhat aIl int,erviews be electronically
recorded, as was the July L4r 20L5 interview of Anthony Khoshabe?
       It is important to note that these 302 statements were composed
by agent,s Lyle Evans and Jody BIau, the same agent.s that inlerviewed
Anthony Khoshabe on JuIy 1,4 and L5, 20L5. The Anthony Khoshabe
interviews were suppressed by this court when it found agents'
statements were misleading. Also, in its response to Khoshabers
motion to suppress, the government, "isolateId] a number of excerpts
from the conversation that. it believes demonstrate Khoshabe's
s tat.ements were voluntary. t' (;udge John z. Lee, order suppressing

Anthony Khoshabe's JuIy 20L5 interviews).
       InDefendant's case, agent reports included purported statemenfs
from interviews with Meir Rotstein and Craig Shaffer. These were
similarly i-nstances of Lhe governmenL's false, misleading and
erroneous staLements of fact concerning conduct by Defendant Rossini.
       Here follows Defendant's account of those interviews, contra-
dicted in writ.ing by Meir Rotstein and court documentation in the
302 of Craig Shaffer.

                                        -9-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 10 of 82 PageID #:3828


         Meir Rotstein st.ates the government sLatement on page 24 of
its response brief is faIse.
     "Meir Rotstein told the FBI that: (1) he never saw t.he
defendant close any Lransactions in the four years he worked with
him. "
Mr. Rotstein wrote Eo Def endant on July 9, and 10, 20L9, t.hat he
hoped his interview was "tup" Itaped] (.s was Anthony Khoshabe's
JuIy 201,5 inLerview). See emails from Meir Rotstein to Albert
Rossini on July 20, 20L9, at.t.ached and incorporated herein as
Exhibi L ?
     In fact, Mr. Rotstein introduced Rossini to Lior Corush the
owner of 16 townhomes in Riverdale, IlIinois in June, 20L3. Defendant.
purchased the L6 townhomes from Mr. Corush in June, 20L3. Rotstein
assisted Rossini in negotiating the discounted mortgage and note
being foreclosed by Verticle Mortgage Corporation of California
in 20L2. The note and mortgage were collateralized by Zt1" North
Kilbourn, Chicago, IIlinois.    These are among only a few properties
Rotstein is familiar with. Most important.ly, he knows Lhat Craig
Shaffer purchased 3820 West Adams Street., Chicago, Illinois from
the Defendant.
     None of these official office and property transactions were
mentioned in the 302s. The agents seemed disint,erested, and also
unfamiliar with the transact,ions invovled in the purchase of
mortgages, notes and properties by the Defendant.
     At page 25 of the governmenL's response t,o Def endanL, it is
a   I leged   :

         "Craig Shaf f er , see Mt,n, at A-4, told the FBI that in TOLL,
         he Iost $70,000-80,000 invest.ing with the defendant. for Lhe
         supposed purchase of a property on short sale. After giving
         Lhis money, Mr. Shaf f er received "rent" payments f rom t,he
         defendant for a limited period of t.ime, which eventually

                                          -10-
  Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 11 of 82 PageID #:3829


     st.opped withouE explanation. Mr. Shaffer thereafter
     discovered that the transaction had never been completed
     and that he in f act did not own t.he property. Mr. Shaf f er
     had no undersLanding of how the defendant could have paid
     him rents if the Lransaction had never occurred." (See
     government response brief page 25).
The government sets out "rentstt in quotations, without iLs              own

explanaLion or foundat.ion. The government, st,ates the "rents"
were paid "for a limited time," and "supposed purchase of a property."
Such nebulous and unsupported statements should be stricken.
     In f act., and cont.radicting t.he governmenLts version, bot.h
Craig Shaffer and the Defendant, jointly, sued Thomas Murphy's
short sale clients in 20L4 and 2015, in the Circuit Court of Cook
Count,y Chancery Division for Lurnover of several purchased-and-paid
for properties, including 41"35 West. Monroe Street, and 4654 West
Adams Street, Chicago, the propert.ies described, aLthough not

mentioned, from the government agentst 302 summaries. The agent,s'
302 summaries, that "Mr. Shaffer had no understanding of how the
defendant could have paid him rents if t,he transaction never
occurred," is another illogical allegation, where both Rossini
and Shaffer were represented in t.he lawsuit against Murphyrs short
sale clients by aLtorney Richard L. Kruse.
     The governmenL's implacable grip on its version Lhat Defendant
dealt. in non-exi-stent properties t E.g. t Craig Shaf fer, is disputed
by the facts and the record. The lawsuit continues to be prosecuted
on Mr. Shaffer behalf by the Seiden Netzky Law Group, LLC., and
the facts regarding the subject real est,at,e in Cook County pleadings
have not been disputed.
    A review of t.he Cook County Recorder of Deeds websiLe would
reveal the Defendant, through his company, Devon SLreet Investments

                                       -11,-
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 12 of 82 PageID #:3830



or a related entity, purchased and quitclaimed the following
properties t.o Craig Shaf f er:
     3820 West Adams, Chicago,        Illinois   (1   2/3L/10)
     41,29 I,/es t Adams ,   Chicago, IIlinois   (20L2)
     41,39 West Adams,       Chicago, Illinois   (20L2)
     The omission of these facts, of Defendant's purchased and deeded
properties, was either irraLional or malicious. AIl rents paid to
Mr. shaffer by Defendant were paid to Defendant by Murphy. Murphy
stated the payments to Defendant concerning Shaffer were rents
collected by Murphy from his short sale clients, AIex Mysko and
Stephanie Andre, and other properties Defendant and Mr. Shaffer had
purchased from Murphy's short sale clienLs. Each of the properties
Rossini quitclaimed Lo Shaffer were turned over to a management.
company and renLs were paid directly to Shaffer, as Defendant directed
CHA to do so.
      FurLher, it bears repeating, that DefendanLrs appointed counsels,
Adams and Frankel, failed to revi-ew any of his pro se pleadings, or to
file their own or to incorporat,e Defendantrs. Neither Adams nor
Frankel took the opportunity to go online and find Lhe publicry
available information about Lhe above Lhree properties. Nor did
they review the Recorder's websiLe to see the recorded assignment.s
Devon St,reet. Invest,ments had obtained for 4L35 W. Monroe StreeL and
4654 In/est Adams, Chicago, t.he apparent subject of the FBI 3OZ summary
of its interview with Mr. Shaffer. Certainly, appointed counsels
did noL review the Chancery 'Division lawsuits ln Cook County Circuit
Court brought by Defendant and Mr. Shaffer against Murphy's short
sale clients regarding 41"35 West Monroe Street and 4654 West Adams,
again the apparent subject of the FBI 302 interview with Mr. Shaffer.


                                         -1_2-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 13 of 82 PageID #:3831



Defendant has been detained since July 28, 201,7 (during which.time
Adams and Frankel made no effort t.o file for rehearing on the Revocation
nor to correcL the record regarding DefendanLrs trips, they having been
admittedly unprepared for the government's motion). The detention
prevented Defendant from controverting Lhe government's case               and
correcting the errors because he had no access to documents or his files.
Once the Seiden Netzky Law Group was disqualified from his case,
Defendant had no access to any discovery in his case. Defendant requested
Adams and Frankel send discovery document,s and discs to him at the

Jerome Combs Det.ention Center, Kankakee, but they never did do so.

               III.    DOCUMENTS NOT ADMITTED       AT TRIAL
     Defendant requested his lawyers contact Seiden Netzky Law Group
to review documents that were at the SNLG offices, 333 s. wabash,
Suite 2700, Chicago, Illinois 60604. They did not do so. Included in
these documents were copies of cashierts checks showing that the
Defendants and Lhe Khoshabes had invested over $655,000 to purchase
discounted notes and mortgages from then attorney Thomas W. Murphy
during 2011,, 2012 and part of 201,3. These mortgages and notes were
similar to the notes and mortgages thaL Devon Street Investments was
purchasing from Murphy for its invesLors
     Also included in Defendantts records was a copy of a comprehensive
fire, IiabiLrty, and building insurance policy for which Devon Street
Investments had contracLed first with Mount Vernon Insurance and then
with Seatt.le Specialty Insurance Company through its broker Sol Eisenstein
of Evergreen Insurance Brokers in New York City. Included were copies
of premium paymenLs made by the Defendant or Reliant ManagemenL, Althony
                                            -13-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 14 of 82 PageID #:3832



Khoshabe's management company. Listed and insured were over 70 propert.ies
that Defendant believed he and the investors had purchased from Murphy
wiLh the mortgage noLes. There were copies of deeds of properties
owned by Devon Street Investments or related companies, as well as
quitclaims of properLies DefendanL transferred to investors. There
\,nere t.itle policies, contract,s, copies of the lawsuit documentat.ion
that Defendanl and Craig Shaffer had sued Murphy's short sale client.s
for a turnover of properties. Defendant kept. a detailed accounting of
each invesLor t s investment,, payment.s, t'renLst' or interest payments,
comparative market analysis of t.he properties, appraisals, and related
documentation. Included were letters to and from Murphy and brokers
describing the properties and the foreclosure lawsuits. These also
included Attorney Anthony Klytta's investigation on behalf of the
Defendant of each note, mortgage or short sale contract sold by Murphy
to the Defendant and his investors. Defendant retained Attorney
KIyt.t.a f or this invest.igat.ion in 2013.
       From a review of these documents, the jury could have reasonably
presumed that Murphy was the sole and capable schemer of invesLors
as welI as a double-dealer of the investors and Murphy'" clients--
Devon Street Investments and Defendant Rossini, Craig Shaffer and
t.he Khoshabes. These references and documents were all provided to
Attorneys Adams and Frankel or Defendant instructed them to retrieve
them from t.he Seiden Netzky Law Group.
     Defense attorneys Adams and Frankel purposefully failed or
intentionally omitted presenting my exculpatory evidence t.o the jury.
Present.at.ion of this evidence by Def endant's at.torneys would have
contradicted the government's false narrative that Defendant, was
                                         -1+-
                                          L
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 15 of 82 PageID #:3833




 selling nonexistent properties, lulling investors with guaranLees,
 rents, promises of payments and lawsuits against Murphy. As it was,
 the jury only heard the government's version while the Defendantrs
 version would have shown the jury that he lacked the requisit.e
 intent to defraud the investors and that Thomas I,/. Murphy was the
 sole schemer of invesLors.

                 iV.    INADEQUATE AND INEFFECTIVE CROSS-
                       EXAMINATION OF GOVERNMENT I,/ITNESSES
                         DUE TO LACK OF PREPARATION

     0n May 29, 2018, Defendant asked his attorneys, Adams and
Frankel, to seek disclosures from the government relat.ing to the expert
government witness, specifically forensie accountant Sandie prescott.
Rule 16(a)(t)(e) of the Federal Rules of Criminal procedure provides:
                      At the Def endant rs reques t, the government shaIl
    "ITpuf t I'/itness .
     disclose to the defendant a written summary'of    teftimony-ihu-'
     government intends to use under Rules 702, lo3, or 705 6r the
     Federal Rules of Evldence during iLs case in chief at trial.      The
     summary provided under this subsection shall describe the wit,nesses,
     opi119ns, lhu basis and reasons for those opinions, and t.he rit1u".
     qualifications.       "
Here, Defense counsels did not provide the Defendant with a list of
government witensses nor any other documentation regarding the govern-
ment's case-in-chief prior to trial, although DefendanL repeatedly
requested these highry rerevant matters to support his, and their,
preparedness for triaI.  Neither attorney prepared with a financial
expert witness on Defendant's behalf. Thus, the jury heard only one
version, that of the       governmehL.
     Defendant demanded that his lawyers provide him with the data
upon which the FBI forensic accountant Prescott. relied to formulate
her expert. opinions. Neither of the attorneys had t.he vaguest concept
                                         -15-
       Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 16 of 82 PageID #:3834



 of the financial documents herein, because they had never bothered to
 revi-ew them with the Defendant. Attorney Frankel even disputed thaL a
 borrower had to sign a note aL closing when executing a mortgage. He
 did not believe he had signed a note when he signed his own mortgage!
 It was after this meeting in t.he Courtroom holding cell Lhat Defendant
 wrote the Court with his concerns that the appointed counsels were
 not competent, since they were not prepared, to defend him at trial.
       There was no expert t.o testify for the Defendant as to the financial
 analysis, and, t.o Def endanL's perspective, easily ref ut,e the FBI f orensic
 accounLantrs inaccurate and erroneous conclusions. This was extremely
 prejudicial to the Defendant
       Specifically, the Defendant sought answers to how Ms. Prescott
determined the Defendant had been paid over $2,500,000 by investors.
Accountant-witness Prescott did not testify to any of the Defendant's
expenditures from this money, except to say that he lived off of it,
as though Defendant spent the entire $2,500,000 on himself . This \i/as
not contradicted by his attorneys. Defendant had mailed a motion to
admit document,s , including his tax returns and accounting s tat,ements ,
to his at,torneys on April 18,2078 from JCDC in Kankakee. Defense
counsel not, only did not file it, they did not read it.      In an email
during trial, Adams happily said he believed it a success that he had
been able to keep my tax returns and other relevant financial informa-
tion from the jury. In effect, that counsels had been able to keep
relevant and exculpatory information from the jury. See Exhibit 4 ,
attached and incorporaLed herein.
    Defendantrs att,orneyrs failure to obtain and study this relevannt
material of the forensic accountant prior to or at trial, and then be

                                          -L6-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 17 of 82 PageID #:3835


themselves, clueless in the cross-ex4mination df the forensic
accountant., and f urt.her having failed to appoint a financial expert
to testify on Defendantrs behal f, violated his Sixth Amendment right
of confrontation, and his right pursuant Lo Fed.R.Evid. 705: Disclosing
the Facts or Data Underlying      Expert's 0pinion.
                                     an

      Attorneys Adams and Franke I admitted to Attorney Richard Kling
that they had noL contacted         any   prospective wit,nesses on          Def   endant's
behalf.
     Defendantrs lawyers Iack of preparedness or familiarity with
the documentation thus inLerfered with their ability to effectively
cross-examine Ms. Prescott. It was essential that Defense counsels
had advance knowledge of the supporting data to conducL an effective
cross examination. Counsels never met, with Defendant to discuss this
testimony, never reviewed any documents whatsoever with the Defendant,
and inferent.ially, never had documents in hand; consequently, their
preparation and presentation was woefully inadequate and doomed the
Defendan t   .


      0n May 9, 201-8, in the Court's holding cell prior to a pretrial
conference, Defendant requested his attorneys seek out an expert
concerning the real es tate mortgage market. f or t.he years in ques tion.
An expert. would have provided tesLimony to give a context of t.he
economic climate at the time that the investment and Ioans were made.
A defense financial expert. would conceivably have testified that
Chicago experienced an unprecedented boom in Lhe resident.ial real
estate market f rom 2001 -2007 . Bet.ween 200L-2007 ,          7   2"/"   of alI   bank
lending in Chicago was for real estaLe.


                                          -1,7   -
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 18 of 82 PageID #:3836


     Then beginning  in mid-2007 and t,hrough 20L3, a catastrophic
downt.urn occurred in the Chicago real es tate market. . Banks that
made real estate loans during the 2001-2007 real estate boom generally
did minimal underwriting. Their lending act,ivity reflected an attitude
Lhat they could not lose on asset-based lending. These banks did not
take into account the potential for a dramat.ic downt,urn in prices
thaL occurred starting in mid-2007. Prices declined by 907" from 2006
highs in some market areas of Chicago. It. \,vas in this market climate
that the Defendant sought to purchase real estate, short sales, and
discounted noLes and mortgages. The possibilty of rewards were great.
      As an example: on December 31, 2010, Defendant Rossini purchased
3820 west Adams street, chicago t.hrough one of Murphy's short-sale
clients. The owner, Realtor Catherine ScraLch had a morLgage with
Wells Fargo Bank in excess of $401,000. The closing was at Stewart
Ti-tre company where Defendant paid $37,500 for the property, and
subsequently quitclaimed it to craig shaffer for $67,500. Sect.ion
8 rental income from the property \,/as in excess of $30,000 per year.
      This reality in the real estat,e market is what attracted investors
and businessmen. Contrary Lo the government's narrative that Defendant
only bought and sold nonexistent. properties, the Defendant or his
related companies purchased the following propert.ies bet.ween December
31, 20L0 and December 31, 201,32
     3820 In/est Adams, Chicago                  5410 ln/es t. Fulton, Chicago
     3327 West Monroe, Chicago                   1,920 North Richmond, Chicago
     4033 i,/est Adams, Chicago                  4321, South Marshfield, Chicago
     4037 West Adams, Chicago,                   4457 SouLh Princeton, Chicago
     4A45 West Wileox, Chicago                   8435 South Burley, Chicago
     41,26 West AdAms1 - Chieago                 1,6   Riverdale, IL   Lown homes
     41,29 West Adams, Chicago                    1 Riverdale, IL condominium
     4L39 West Adams, Chicago                    1,3923 S. Michigan, Riverdale
     4520 I,,/es t Jackson , Chicago             35 property Bulk Sale Package
     Note & Mortgage 2Lt Kilbourn                    from Ocwen Loan Servicine
         Chicago, IL.

                                          -18-
       Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 19 of 82 PageID #:3837



This     aside f rom the notes and mortgages that Rossini, the Khoshabes
       \,vas

and investors supposedly purchased from the attorney Thomas Murphy.
Defense counsels inadequacy in not questioning Ms Prescot,L effectively
and not detailing the properties Defendant had purchased left the
jury with the mistaken belief that Rossini must have pocketed the
money.

       2.      The timeline t.estified to by witness Robert. Badalian            as

to when and under what circumstances he met. Defendant was mist.aken.
Mr. Badalian visited Chicago at the request of his tax deed partner,
codefendant. Babajan Khoshabe, to review and assist. Babajan in their
previous purchase of several Lax deeds in Markham, Illinois and those
in and around 95th SLreet and Ewing Boulevard, Chicago. Defendant
was introduced t,o Mr. Badalian during t.hat June 20LL trip to Chicago.
The guaranty agreement testified  to by Mr. Badalian was originated
not by Defendant Rossini nor Lo induce Mr. Badalian to purchase
properties. rt had been originat.ed by Thomas Murphy in May Z)tt in
regard to Craig Shaffer's purchase of four properties form Murphy's
short-sale clients, Alex Mysko and stephanie Andre. shaffer is
currently suing Murphy and Mysko to recover the properties. Apparent.ly
Murphy forged Ms. Andre's signature on an assignment to 5131 WesL
crys tal, chicago, negating that property. Mr. Badalian's t,es Limony
as elicited by the government was factually incorrect., but maniputated
so as Lo involve Defendant Rossini.

       3.      Babajan Khoshabe and Fereidoon Khoshabe, Babajan's brother,
introduced Vladimir Moghaddassi to the Defendant. Defense counsels
did not adequately examine Moghaddassi about the deed he received
from Defendant Rossini for 4520 tr/est Jackson Blvd, Chicago, including
but not limited to the value of the property, rental income or disposition
                                              -19-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 20 of 82 PageID #:3838




by Moghaddassi. A comparat.ive market analysis of a three unit apartment
building, renovated, in Garfield Park today is valued at $300,000.
Mr. Moghaddassi invested $L05,000 with the Defendant for 4520 LTest
Jackson, Chicago. Had the attorneys familiarLzed t,hemselves so far
as t.hese relevant. financial transactions, Defendant's participation
would have been in the course and routine of business.

          tr{itness Kathy Khodi was not asked by Defense counsels about
her receipt of deeds in October 20L3 to 1,6 Riverdale, Illinois Lown
homes in which she had invested with Rossini. Although Ms. Khodi
rejected the deeds and instead requested a return of her investmenL,
Lhe fact. is she received the deeds that she had contracte for with
Rossini. The deeds were from Rockford Commercial Mortgage Company to
the Khodi Family TrusL, as instructed by Ms. Khodi through emails
and delivered t.o her by Federal Express. Defendant's records include
this informat.ion and Lransactions, including the dated Federal Express
airbill and Cupertino, California destination receipt showing Ms. Khodi
received the deeds.
     Defense counsels did not, question t.he value of the sixt,een town
homes as remodeled (approximately $45,000          per   townhome) which was
an approximate valuation of $720,000. Ms. Khodi invested a t,otal
of $410,000 in Riverdale, Illinoi-s properLies. This documenLaLion
was all within the boxes of information given to the government in
September 20L4 by Defendant's. then attorney Glen Seiden, and was
available to the Defendant's trial counsels. Failure and wrongdoing
can be aLtributed to both the Defendant's appointed trial counsels,
aggravated by the government's intentional obfuscation in the testimony

                                           -20-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 21 of 82 PageID #:3839


elicited from witness Kathy Khodi
     5.   !,/itness Adis Alic testif ied that he met Rossini in 20L2
when he was  being foreclosed on his property at 7941 Karlov, Skokie,
Illinois    In f act., Alie was introduced t.o Rossini by Gorn Bozniak
in 201,4, not 20LZ Mr. AIic and his brother-in-law asked Defendant
to help them with the foreclosure modification on their property
because Rossini had recorded a lis pendens on the propert.y. The lis
pendens being enforced by Rossini arose from anot,her of Thomas Murphy's
sham sales in t,hat Murphy had purportedly sold Ross ini and Vladimir
Moghaddassi t,he discounLed mortgage note f or 7947 Karlov ( ttris did
not arise in the Moghaddassi direct or cross-examj-nation). Rossini
was in negotiations with Brian Tracy, Esq. of the Codilis Law Eirm,
the foreclosure bank's attorney. Alic and broLher-in-law had also
not paid Bank America's mortgage on a Christiana Street, Chicago two
unit aparLment building since 2008. AIic asked Defendant to help
him with thal building which although in arrears, noL having paid
the mort,gage in six years , was not in f oreclosure.
     ['/itness Alic's ent.ire testimony was riddled with misstatements
which were intended by the government to show that Defendant attempted
to defraud Alic. AIic's advertent. "confusion" with the date of the
first meeting with Defendant Rossini was apparently intended to show
it occurred at the same time Defendant. allegedly defrauded investor
Moghaddassi Lo invest in the Karlov note and mortgage.
      Predict.ably, Defendant's. counsels were oblivious to the materiality
of Alic's incoherent. narrative. Had they cross-examined Alic from the
documents or conferred wiLh the Defendant, they would have present,ed
the above impeachment. t.o the jury. Counsels mistakenly agreed to an
incorrect stipulation concerning Adic's testimony. See ExhibiL l0
  Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 22 of 82 PageID #:3840


        6.     Defendant's counsels stipulated to the supposed.testimony
of Janet       Khoshaba who   refused to testify as a givernment witness.
The government stated that Ms. Khoshaba was too distraught to
testify. Had Ms. Khoshaba appeared as a government, witness,
hypothet.ically speaking, if defense counsel had been prepared,
they would have elicited the following test.imony on cross-examina-
Lion:
        (a).    Ms. Khoshaba invested $125,000 with Babajan Khoshabe
and   Def   endant to purchase t.he discount.ed note f or 7935 Karlov,
Skokie, Illinois, then purportedly owned by invest,or Ibrahim
Yousif, Babajan's brother-in-law. In Juen 20L2, investor Ashoor
Pithyou, son of investor Bishop Awikwam Pit.hyou, and nephew of
investor Ibrahim Yousif, brought Ms. Khoshaba to speak with Babajan
at his office 3924 West Devon StreeL, Lincolnwood, Illinois; also
t.he offices of Defendant Rossini. Babajan wanted Ms. Khoshaba to
repurchase Mr. Yousif's position in the note and mort.gage of
7935 Karlov. Mr. Yousif had previously argued with Babajan and
wanted to end any financial ties.          Defendant did not speak to
Ms. Khoshaba until after Babajan had negotiated and convinced her
to participate in the investment.
      (b). Defendant made payments to Ms. Khoshaba after ApriL                2OL3{
at differing times and amounts through June 20L5. The source
was from Defendant's earnings in short sales and consulting.
        (c). In 20L4, Defendant and Ms. Khoshaba jointly offered
to purchase a condominium in foreclosure in Ms. Khoshaba's building
at Keating and Cleveland Street, Skokie. The purehase was to be
a short sale with Bank of America. Ms. Khoshaba brought Defendant
t.he f oreclosure f iling served on her condominium associati-on.
  Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 23 of 82 PageID #:3841



The shorL sale contract could not be closed due to the ohTner having
abandoned   the condominium and emigrating to Germany. All t.hese
Khoshaba   documents, with the exception of payment.s to Ms. Khoshaba
from September 20L4 through June 20L5, were provided to the
agents in SepLember      by Defendant's then attorney Glen Seiden.
                        201"4
Defendantrs appointed counsels, Adams and Frankel, had t.he files
from June 20t7r or could have obtained them from attorney Seiden
and the government.. They did noL attempL any collect,ion or review
of the records, and the facts remained unknowable to them at,
trial since they would not. listen to the Defendant. Defense counsels
were no doubt willing to let t,he government get away with Ms.
Khoshaba's apparent illness.    If counsels had been familiar with
the fact.s, t,hey would have demanded medical inf ormation as to
Ms. Khoshaba' s iIIness.

     1.     I,rlitness Nastors Moshi is a residenL of Phoenix, Arizona.
Mr. Moshi had i-nvested with Devon Street Investments in discounted
notes and mortgages on several properties, ineluding 8718 Kimball,
Skokie, Illinois . Mr. Moshi tes tif ied that Def endant att,empt.ed
to convince Moshi to send him money to purchase 8718 KlmbaII and
that the government informed him that Rossini did not have a contracL
to purchase the property, a bold lie. In fact, documentat.ion and
invesLigaLion of witnesses by defense counsels, especially Brian
Tracy, Esq. of Codilis, and Tasha Henderson. real estate broker for
Freddie Mac, with Keller i,{iIIiams, would have revealed to the jury
that Defendant had a lis pendens on 8718 Kimball in May 20L3, and
that bot.h Mr. Tracy and Ms. Henderson had contacted Def endant to
either release t.he lis pendens or purchase 8718 KimbaII in 201,4,

                                      -23-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 24 of 82 PageID #:3842


Defendant obtained a cont,racL to purchase 8718 Kimball from Freddie
Mac and requesied that Mr. Moshi provide the funds needeci io close.
The property was to be deeded to Mr. Moshi at closing.  All these
documents appear in the Nastoris Moshi file but were ignored by the
Defendant's appointed counsel and therefore Mr. Moshi was not cross-
examined adequately.
     g.    FBI agent Kelly Connors was not questioned about any documents,
payments, deeds r or other relevant. evidence which was an especially
egregious omission by defense counsels, since Ms. Connors admitted
on the stand that she was unable Lo become familiar with the large
amount of documentation in the case. Agents Evans and Blau, the agents
that had questioned Anlhony Khoshabe in July 20L5, were not, called as
government, wit.nesses   .



                               V.   ]MPEACHMENT OF THOMAS MURPHY

     In his initial Pro se motion for new trial (August 2018), Defendant
detailed specifics of his attorneys ineffectiveness and inadequacies
in cross-examining codef endant Thomas I,i. Murphy. Some addit.ional
points bear review.
     The argument can be made that the Def endant's convict.ion rest,s to
a great extent upon t,he tes timony of codefendant Thomas Murphy.
Murphy's credibility         was for the jury to determine. If Murphy lied .;;
the jury before whom the case was tried knew that Murphy had Iied about
these important questions, i.e., the reason and origination of the
guaranty agreements, the Cook' County Circuit Court, AccounLing Lawsuit
and 1is pendens, $571,000 of insufficient funds checks paid to Rossini,
$655,000 invested by Defendant and the Khoshabes t,o purchase noLes and
mortgages from Murphy, hiding of money by Murphy with Tamera Brown
                                            -)/,-
       Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 25 of 82 PageID #:3843



 and significantly understating income, wrongfully accusing Rossini
 in the Nina Jozer's County 2Ot3 criminal case, double-dealing r,vith
 his short-sale clients, the jury might weli have rejected his ent.ire
 tesLimony, and the result would have been an acquittal.
      A defendant, no matter who he is or what his station in life
 might bu, is entitled to a LriaI upon truthful test.imony. It would be
grossly unfair Lo permit this Defendant,'s conviction to stand if it were
established that the main witness against him was a liar and perjurer.
The real issue for determination is whet.her a defendant
                                                         IMurphy]
called as a witness, can flout the law and lie about malerial and
essential matters, procure a conviction of others, and then receive only
a minimal term of imprisonmenL for the original offense and complet.e
immunity for his alleged perjury.
      However, defense counsels lack of proper preparation, unwillingness
to present documentary evidence and completely inadequate eross-
examination of codefendanL Thomas Murphy seriously prejudiced DefendanL
Rossini before the jury. Due to his detention, Defendant was unable to
ask the Court f or an alt,ernative counsel in a timely manner . I,/i th all
due respect, hindsight shows this as well as the Court not granting
Defendant's cont,inuance to find alternative counsel who would prepare
for Lrial, was an error

                                                :


     It' was error by counsel in refusing to present for consideration
of the jury, although requeste.d to d.o so by DefendanL the following:
     (a) Documents and testimony reIaL:-ve to checks paid to Murphy
by Defendant to purchase discounLed notes and mortgages
                                                         I
     (b) Insurance policies and pai-d premiums insuring properti-es,
                                           ac
                                         'z)-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 26 of 82 PageID #:3844



not,es   , and mortgages Def endant. and inves tors purchased f rom ,l'lurphy;
         (.)   DocumenLaLion and t.est.imony concerning the accounting
Iawsuit filed by Devon Street Investments, Ltd. versus Thomas Murphy
in April 2013 in the Cook County Clrcuit, Court, Chancery Division
including, but not limited to, agreed orciers and answers of Tamera
Brown to interrogatories I
     (d) DocumenLation and testimony concerning the Iawsuit. of
Devon Street InvestmenLs, LLd. and Craig Shaffer versus Alex Mysko,
ICG Properties et aI short.-sale clients of Thomas Murphy. This
concerned properties paid for by Devon Street Investments, Ltd. and
Shaffer but not transferred by Murphy and his short-sale clients;
     (e) Refusing to permiL the jury t.o receive the tesLimony of
expert wit.ness concerning the jury to review the properties purchased
by Def endanL that would have conLradicted t.he government's f alse
narrative Lhat Rossini was selling non-existing properties;
     (f)   Defense counsels erred in stipulating to false st,atement.s
by prospective government wiLnesses including, but not limited to,
Adis AIic, that was presented to the jury as fact.
         Although present.ed with t,hese documents mont.hs in advance of
trial by the DefendanL, his appointed counsels, Adams and Frankel,
failed to review, to investigate these proven and adjudicated
allegations against Murphy. In not preparing adequately, defense
counsel allowed false st,atemenLs Lo be presented, uncontradicLed,
to Lhe jury




                                          -26-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 27 of 82 PageID #:3845



                         Vtr.   DEFENDANT'S RIGHT TO TESTIFY

      Defendant states affirmaLively that. the waiver of his right
 Lo testify was secured by duress. Prior t.o triaI, Lhe Defendant
 informed the Court. of his attorneys' unpreparedness for trial and
 that going to trial with counsels Adams and Frankel would seriously
 prejudice him. The Court denied a continuance or appointment. of
 alternative counsel and Defendant's trial proceeded with unprepared
 counsels.
      Defendant had been Lransferred to the Chicago MCC from Jerome
 combs Detention center ("JCDC") Kankakee, rllinois on May 10, zo1,B
 in order that he be closer to his att.orneys prior to trial.  presumably
this was for trial preparation. However, from May g, 201,g until the
start of trial on June 4, 20L8, Defendant saw his attorneys for only
a few minutes prior to the May g, 201-8 and May 29, 2otg courL
appearances, i.e. these "visit,s" were in the courtrs holding cel1
behind the courtroom. His at,torneys did not see or speak to the
Defendant in t.he 30 days prior to trial, except for these few minutes
in the courL holding cerl on May 9 and 29, ZoLg. There was no
preparation with the Defendant. Counsels refused to tell the Defendant.
on May 29, 20L8 who the defense witnesses would be, only that, in the-
words of Adams, they "had read everything and were speaking to everyone.',
Adams and Frankel later admitted to Attorney Richard Kling that they
had not, contacLed any witnesses at any time. Thus, they lied to
Defendant in yeL another instance of the vacuum of Lheir representation.
Defendant would have alerted the Court of counsels lack of preparat.ion
had they been truthful to him in the Court holding cell prior to the
May 29r 201-8   status hearing, rather than waiting until June 4,             ZO1g.

                                      -2V_
        Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 28 of 82 PageID #:3846




                Frankel's admission of their lies, as communicated
        Adams and
to ALtorney Kling, is relevant evidence to support t.he conclusion
that the expect.atio nf or Def endant to tes t.if y was coercive where
his att.orneys were toLaIIy unprepared for trial, had not reviewed
with Defendant his testimony, had not interviewed or subponeaed
witnesses, had not. reviewed the voluminous financial documents,
had not. reviewed bank s tat,ement,s , Murphy Bankruptcy, corporat,e and
IRS filings of co-Defendant Thomas Murphy. To expect Defendantfs
trial    Lestimony in light of these grievous failures of his counsels,
would have elicited testimony that could have proved disast,rous.
      0n Sunday afternoon, June 10, 20L8, Adams visited Defendant for
the first and only time at the Chicago MCC. This was for the alleged
purpose of preparing Defendant's testimony. Adams brought a Iegal
pad and pen, nothing else---no documents, no exhibits, and no questions
for the Defendant, except "do you want to testify?"
        Co-counsel Frankel, who absented himself from Defendantrs case
during the pendency of his unsuccessful campaign for judgeship, without
having inf ormed the Def endant, did not accompany Adams to t.he MCC.
Defendant asked Adams how he expected his to testify when he, Adams,
was not even familiar wiLh the documentation and fact.s of the case.
Adams    disputed this, but still       he had no questions for the Defendant,
exept "do you want to test ify?"    It was Adams content.ion that. he
needed to concent,rate on closing argument,s, not cross-examination of
government witnesses or Defendant's testimony. (See Exhibits of emails
between Adams and Defendant).
        The Defendant was prejudiced by not testifying on his own behalf
since he was faced with a destructive representation by his appointed
                                             -28-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 29 of 82 PageID #:3847

counsers. rn ApriL 201,8, Defendant maired to attorney Adams, his
pro se pretrial Motion to Admit DocumenLs. Defendant instructed
Adams to file the pleading with Lhe courL. (see exhibits
                                                           of motions
sent to his attorneys by Defendant). NoL only did Attorney Adams
ignore the filing, he failed to inform the Defendant that he had not
filed it, or Lhat he had no intention of filing it, or perhaps, in
the cause of zealous representation, Adams may have taken the opportunity
to review the allegations and documents set forth in the MoLion To
Admit with Defendant. rn point of fact, nei-ther Adams
                                                        nor Frankel
ever filed the pretrial motions sent to them by Defendant, nor
                                                               informed
Defendant that they were not firing the motions.
     Attorney Richard Kling has informed the Defendant that the only
way the cashier's checks Defendant paid to Murphy for purchase
                                                               of the
notes and mortgages he bought, was if Defendant had testified
                                                               about
them' He advised the same applied to the substantial insurance premiums
paid by Defendant to insure buildings he reasonably believed
                                                              Murphy
had purchased on behalf of the investors. certainly
                                                      this was so
without any other witnesses testifying about Lhe checks or insurance
policies ' Had the Motion To Admit been filed by either
                                                         artorneys
Adams or Frankelr this court would have reviewed
                                                  responsive pleadings
rerated to the fi1lng. Then, in procedural and substantive
                                                             format,
Defendant could have testified with clarity, so far as
                                                        the admitLed
documents I Defendant would have been able to present
                                                      his version of
events, corroborated by contemporanous documentation. whatever
                                                                 the
government present.ed could have been contradicted by
                                                      the Defendant
                       /
and by rhe documenr"..(AX+IElf l( , A4Il}t*ED)




                                         '2:9-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 30 of 82 PageID #:3848



                                     ANALYS   IS

      The Sixth Amendment provides t.hat "lhe accused shall enjoy the
right to     have the Assistance of counsel for his defense."To demon-
strate that his right to counsel was violated by ineffecLive assistance,
Defendant must, satisfy the familiar two-prong test set forth in
Strickland v. washington, 466 u.S. 688 (fgg+). Firsr he must show thar
his counsel's performance was deficient. because it. "feII below an
objective standard of reasonableness." rd. at 687-gg. Second he must
show the deficient performance prejudiced the defense,which means that
"Lhere is a reasonable probability that, but for counsel,s unprofessional
errors, the result of the proceeding would have been different." Id. at 694
      Defendant has established deficient performance under Strickland,
by idenLifying acts and omissions by defense counsels that fell below
an objecLive standard of reasonableness and they could not. have               been
 the resulL of professional judgment. strickland, 466 u.s. at 6gg, 90.
 Defense counsels represenLation amounted to incompetence under,,prevailing
 professional norms." Strickland, 466 U.S. at 690. Even eliminating
 the "distorting effects of hindsighL," defense counsel,s representation
was appalling. Big fraud schemes give rise to big prosecutions.
They ivolve numerous transact,ions and a Lreat many trial exhibits
                                                                      both*
on behalf of the government and for the defense. In Defendant,s
                                                                     case,
his attorneys spurned a defense entirely, without bothering to inform
Defendant client of their fai.lure to present, a defense. By hiding
                                                                       the
lack of representation, they kept the Defendant from a timely request,
to continue the Lrial and have the Court. appoint alLernaLive counsel.
      Defense .ornsels subpoenaed no witnesses, although Defendant
supplied a st,ream of legitimat.e, def ense supporLing witnesses and
                                     -30-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 31 of 82 PageID #:3849


 document.ation. They did not lnvestigat.e ihese wiLnesses to learn
 rvhether FBI 302 reports were an accurate summary of defense witness
 statements. An aLLorney's performance is deficien+, when a defendant
 provides the names of possible mitigation witnesses and t.he attorney
 does not, determine for himself whether their testimony would be help-
 ful. Unired Srates v. Simpson, 864 F.3d 830 (Ztfr Cir. 201,7).
 simpson did not say an attorney fulfills   his duty by reading and
 deferring to an FBI summary rather than interview a prospective wiLness
 to determine for himself whether the witness's test.imony would be
 helfpfuJ-. There can be no support to Lreat as reasonable, a decision
 not to investigate any of Lhe available def ense wit,nesses. Thi.s is
 especiaiiy t,rue after the Khoshabe suppression moLion
        Counsel could not have known whether witnesses had any vulnera-
 bilit.ies without doing at least some investigation of the witnesses
 and t,estimony t.his could provide. There is also no indication counsel
 considered the effect all the witnesses might have had in combinat,ion,
 any individual weaknesses notwithstanding. BIackmon, 823 E.3d aL11O5,
 quoting Raygoza v. Hulick, 474 F.3d 958, 964 (Ztn Cir. ZOOI). "AddiLional
 disint.erested and credible alibi wiLnesses could have made a signlficant
 difference in the viability of IRossini's ] defense. . . .Blackmon, 823
 F.3d at 1105. Nolhing in the record shows that investigating those
 witnesses would have been 'fruitless or harmful."' Blackmon, AZ3 F.3d
 at 1105 (quoting Campbell v. Reardon, 780 F.3d 152,765 (Ztfr Cir. 2Ol5)
(citing Strickland, 466 U.S. at 691) and the benefits could have been
enormous .tt

     As to S tri-ckland' s second prong , t.he tes timony of Def endant ' s
witnesses, documenLary evidence and effective prepared cross-examinaLion
                                        -   31-
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 32 of 82 PageID #:3850

 of SovernmenL witnesses would have impacted the trial,s               outcome"
 One witness might have been able to show Defendant,s
                                                         lack of intent
 to defraud investors, and all of them could have supported
                                                                his claim
 that Defendant berieved Murphy was purchasing notes and mortgages
                                                                        for
 Devon sLreet rnves tment,s , Ltd. Rossini and the
                                  ,                inves tors .
       "A reasonable probability is a probability sufficient to undermi.ne
 confidence in the outcome." Mosery v. Atchison, 6g9
                                                        F.3d g3g, g51
 (zttr cir. 2012), quoting srrickland, 466 u.s. at
                                                   694. The issue is
 whether    endant Rossini would have had a ,,reasonable chance,,
           Def
                                                                  of
 acquittal absent counsel's errors. stanley v. Bartley
                                                       , 465 F.3d g10,
          cir. 2006) (r,oting rhat ,,iL needn ,L be a 50 percenr or greater
 81,4 ( 7th

 chance")' The existing verdict may now be overwhelmingly
                                                               supported
 by the evidence presented because Defendant's attorneys
                                                             presented             NO
evidence,    defense, inadequate cross-examination due Lo a lack of
                  NO
preparation' There was ample evidence to contradict
                                                     the governmentrs
narra t ive   .

      rn order to establish prejudice, the DefendanL does
                                                              not have to
 prove actual innocence; he does not have to
                                               show Lhat the counsel,s
 errors more like1y than noL altered the out,come in his
                                                            case. Harrington
v. Richter, 562 u.s. 96, tL1-1,1"2 (201,1) quoting srrickland,
                                                                  466 u.s.
at 693,697; Campberl, 7go F.3d ar 769; Raygoza,474
                                                          F.3d ar g6i.
Defendant Rosslni"must show only a reasonable
                                                 likelihood that the
ouLcome would have been differenL. . . Richter,
                                      "            562 u. s. at 1_!2, citing
Strickland, 466 U.S. ar 693.
     The Sovernment's case was that Defendant Rossini
                                                           concocted Lhe
scheme to defraud investors. Defendani
                                          allegedry used, directed and
ordered Murphy, a partner in five major Chicago
                                                    law firms during a
                                        -32-
         Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 33 of 82 PageID #:3851



35-year legal career, in the commi_ssion of the fraud
     Rossinits witnesses are unencumbered by previous convictions,
they are credibl-e and. would have made a significant di-fference in
providing the Defendant with a defense. Rossini's witnesses and
documentary evidence would have shown that Murphy's career had been
littered wiLh similar schemes, conversions, mendacit,y, accusat,ions,
and financial casuistry. Both the government and defense counsels
choiee Lo ignore Murphy's previous Ponzi schemes, especially the fi44
million scheme at Prestige Realty parLners, and then failed to
disclose his well-established pattern of blaming others to the Court
and the jury.
     This was a material misrepresent,ation by the government and an
egregious error by defense counsels. Defendant Rossini's witnesses
and documentary evidence would have brought this into the open at
trial.      It would have a difference in t.he outcome because it would
                              made
have shown Murphy was capable of being the sole schemer in this
investment fraud.

                                         CONCLUS ION

                          THE COURT SHOULD GRANT A NEW TRIAL
                       TO AVOID A SERIOUS M]SCARRIAGE OF JUSTICE
     For alI of the reasons deLailed above, this Court is respectfutly
urged to grant a new trial or in the alternati.ve, an evidentLary hearing
to determine whether such a trial should be granted. The decision
whether to grant a new trial-under Fed.R.Crim.P.33 rests in the Court,s
broad discretion.
     This courL is permitted to weigh the evidence, det,ermine the
credibility of the wi-tnesses and the Defendant's motion and exhibits
                                             -33-
         Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 34 of 82 PageID #:3852


and need not. view t,he evidence in a light most favorable to the
government. United States v. Lincoin, 630 E.2d 1313, 1.31.9 (8th Cir.                      198O)
Defendant rs documentation, proposed cross-examination, and proposed
defense witnesses put next to the erroneous 3O2s and witness misstate-
ments , mus t, af f ect t.he veraci ty of the government ts case .
     This case truly presents a miscarriage of justice such that even
if the Court were t,o f ind that the evidence presented, viewed in a
Iight most favorable to the government, in some manner was sufficient.
to sustain a conviction, a rational view of the credible evidence of
the Defendant mandates that Defendant has a reasonable chance of
convincing a jury he had not intention of defrauding investors.
Had defense counsels adequately cross-examined              the government wiLnesses
and then presented a defense, a fair view of the evidence would support
a conclusion that Defendant Rossini was not criminally culpable.
              the foregoing arguments and authorities, those in
        Based on
Defendant's original pro se Motion of August 2018, Attorney Richard
Kling's motion for a new Lrial, and the exhibits submitted, Lhis
Honorable Court is respectfully urged to grant a new trial on each of
the convicted counts.



M
Respectf;:1Iy submitted,

Albert Rossini
Defendant Pro Se
Fed. Reg. No. 08043 -/+24
Metropolitan Correctional Center
71 West Van Buren Street
Chicago, Illinois 60605




                                                =34-
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 35 of 82 PageID #:3853



                                   EXHIBIT   1,




Defendant purchased 3820 West Adams Street, Chicago, Illinois
60624 from Catherine Scratch on December 3L, 2010 for $37,500.
Defendant also paid short-sale broker ICG Propert.ies,/Alex Mysko
$5,000.
Craig Shaffer invested $67,500 with Defendant. for purchase of
the property. Mr. Shaffer made a cachier's check payable to
Stewart. TitIe Company for $37,500 representing the sale price;
$12,500 to Albert Rossini and $12,500 to Babajan Khoshabe for
def endants ' prof it in the transact.ion; and $5,000 to AIex Mysko,/
ICG Properties as the short sale broker.
Ms. Scratch's mortgage amount as of December 3t , 201-O was $401-,000.
This \^/as the amount the lender allowed to be canceled in t.he
short-sale of the property.
The value of t.he propert.y at the time of sale, as per a
Comparative Market Analysis report was $110,000. Shortly after
Rossini transf erred the propert.y to Craig Shaf f er in February 201,1,,
Mr. Shaffer received a purchase and sale contracL for the subject
property in the amount of $108,000, although Mr. Shaffer did not
se11 t.he property.
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 36 of 82 PageID #:3854




                             EXHIBIT Z

                          GUARANTY AGREEMENTS
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 37 of 82 PageID #:3855
                                                 i.. . .t


Oil3A/2002   'r   2:   ?8   t3122?574Ae                                                   PAGE   61




                                          cuARArfiY AGfrEEMENT

          The undersigr€d, Albert Rossinl ("Rosslni"), hereby acknowledges that he
    has presented to l:ereidoorr Khoshabe and Armlta Khoshabe ('Khoshabes')certain
    parcels of real prc,perty and/or        not$ and rnortgages relaung to real property for
    the Khoshabes to purchase. With respect to each such parcel of real property
    andlor notes and mortga$es presented, Rosslnl acknowledges that he has
   obtalned written ;tsslgnments of the rlght to acqulre each such parcel frorn the
   contract purchaser and/or the existlng notes and mortgages from the tender and,
   based upon those wrltten assi8nments, Rossinihas asked the Khoshabes to
   advance funds to rre used to purchase the property(ies) pursuant to the
   assignment(s). Rc,sslnl further acknowledges that the Khoshabos have advanced
   funds on several properties and has agreed that once a property ls closed, the
   title to that property shall be deeded to the Khoshabr:s or as the Khoshabes shalt
   direct, or in the case of the purchase of existing notes and mortgages, Rossini
   agrees that he wili cause the foreclosure process to be completed and thereafter
  shall have the tltle to the property deeded to the Khoshabes or as the Xhoshabes
  shalldirect.



        The (hoshabes agree that Rossini may use the funds advanced
                                                                        to buy.the
 properties or purchase tho notes and rnortgages as long
                                                          as Rossini agrees to pay
 to the Khoshabes l:he monthly equivalent of the rentals for the property
                                                                           on which
 frnds lrave been advanced up to and lncluding the mr:nth of closing
                                                                      and
 conveyance to the Khoshabes.

        Rossini hereby guar;rntees to the Khoshabes that ln
                                                             the ev(,nt that any one
 or nrore of the properties [,or which the Khoshabes have advanced
                                                                      funds are not
 closed andf or the rrotes arrd rnortgages are not purchased
                                                             from the lender and
 purchased pursuarfi to the assignment for        property
                                                   that
 that Rossini shall be personaily responsible to return any and
                                                                ail sums so
adranced by the Khoshabes for that particutar property
                                                          and shall return such
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 38 of 82 PageID #:3856


                    13122757408




 Page 2

 Rossini Guaranty   lbr Khoshabe




Dated:    turylL ZttLl


Acknowledged and accepted thls 4s]day of July,   20ll


Fereldoon Khoshabe
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 39 of 82 PageID #:3857

Frsn:f{l l-01'f REALIY/   L0ANS       4ffi 244 3318              12/08/2111 17:00 i$0S   P.ml/W
                                                                                           p,1




                                     FUARANTY AqFEEUIENT


               The underslgned, Albert Roulnl ("Rorstnln|, hercby a*nowledgBs that hc
        hu   presentad E Ksthy Khodl ('l(hodi") certrln parcels of real Propertyand/or
        notcc and mortgrgtEs rehtlnS to reel Fropc6, fur Khodlto purchase' Wlth
        respectto erch such parccl of real prop.rty and/or notes and mortgrger
        presrnted, Eosslnl acknowledgqr that he har obtalnrd wrltten srslgnmants of the
        right to acqulre each sush percel frorn the conract purcharar and/or the exlstlng
        notes and moftgageg from the lender and, brsed upon thffi€ wrltten assignmcrB,
         Rosinl hag askcd l$odl to adrnnce funds to be used to purc,hase the property(les|
         pursuant to the arslgnmer*(s). Rosslnl further acknowledges that Khodl has
         sdrrrncrd funds on sevual propcrtle! and has a8rced that onse a proparty it
         closed thc tlUe to that property sha[ he dccd:d to Khodl or rr Khodi shall dlrect,
         qr ln thc cage sf the purchac€ of cxlstlng notes atrd mortgages, Rolrlnl rgru that
         he wlll ciusc the foreclosur€ process to be completed and thereafter shall have
         thc title to the prop€rty dccded to Khodl or as Khodl shall dlrect-

                Khodl agrels that Rosshl rnry ure the fundr adyancsd rt long as Rosrlnt
          agre€s to Pry to Khodl thr monthly equlvalent of the rrntals for the prop€rty on
        , whlch fundr hava becn advancsd up to 6nd tnctudtng the month of doslng and
         convryance to Khodi,

                Rosslnl hereby guarantecl to Khodl thst In the   ewnt thrt any onc or    mona
         of thc properuei for whlch Khodl has advanced funds arc not elpscd and
         purchesed pursuent to the os!ilgnmfirt for that prcperty and/or the notes and
         morEsger lre not purchased from tha landcrthat Rosslnt shall br ptrsonally
         responslble to return any and Ell sums so advanccd by Khodi for that particular
         proprrty and shallretum such fundr wlthin five (5ldays efter Rosrini har
         detarmincd that no closlng will occur pursuent to the arsignment.

         Dated:   DLUalil,         lL zou




                     '' .* '
                                                                                          GOVERNMENT

                                  i-?5 - 'lqgy                                                  EXHIBIT


                                                                                                KHODI 6




                                                                                                302 003-000923
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 40 of 82 PageID #:3858

F.,om:HI   l-01[ REALTY/   10fi'6    4m 244   3318   tziffi/2011 17:m #0s P.omlm2
                                                                           p.2




           Acknowledgld and scqepted thls
            fl   oavoi     Ntt"alet(nfl




                                                                                 302_003-000924
   Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 41 of 82 PageID #:3859




                              EXHIBIT   3
Successful transactions by Defendant Rossini
Case: 1:15-cr-00515  Document
        Notes lDurchased        #: 476Rossini
                         bly Defendant Filed: 08/22/19 Page 42 Murphy;
                                              through Defendant of 82 PageID
                                                                        AD #:3860

        Investments was Anthony Khoshabe and Devon Street: BRBK Investments was

        Babaian Khoshabe and Bert Rossini




        3941W. Gladys, Chicago

        5555-57 W. Congress, Chicago

        4948 W . Washington, Chicago

        4954 W . Lexington, Chicago

        2710 N. Artesian, Chicago

        1105 N. Damen, Chicago
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 43 of 82 PageID #:3861




        27   42 W . Granville, Chicago

        3337 N. Halsted, Chicago

        2200 N. Kedzie, Chicago




        Properties Held b), Devon Street or Related Entities as Security for Guarantees

        8435 S. Burley, Chicago

        4321 S. Marshfield, Chicago

        4045 W. Wilcox, Chicago

        4033 W. Adams, Chicago

        4037 W. Adams, Chicago

        3820 W. Adams, Chicago

        4129W. Adams, Chicago

        4139 W. Adams, Chicago

        4126W. Adams, Chicago

        4520 W. Jackson, Chicago

        3327 W. Monroe, Chicago

        5410 W. Fulton, Chicago

        211 N. Kilbourne, Chicago (mortgage note)

        7845 Kolmar, Skokie (Mechanic's lien)

        4457 S. Princeton, Chicago

        17 4-Bedroom,     I %Bath Townhomes,          Riverdale IL

        2806 E. 76n Pl., Chicago   -   9 units

        1921 N. Richmond, Chicago        -   3 units plus coach house




                                                  4
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 44 of 82 PageID #:3862




          Additional property transactions

     8.   4126W. Adams, Chicago quitclaimed to Robert Badalian in partial satisfaction of

          guaranty agreement (and accepted by Badalian).

     9.   4520 W. Jackson, Chicago quitclaimed to Vladimir Moghaddasi in partial

          settlement of guaranty agreement (accepted by Moghaddasi).

     10.3327 W. Monroe, Chicago quitclaimed to the Assyrian Evangelical Church of San

          Jose, CA, as partial satisfaction of guaranty agreement (accepted).

     11. (3 properties) 3820 W. Adams, Chicago, 4129W. Adams, Chicago, and 4139 W.

          Adams, Chicago----each quitclaimed to Craig Shaffer as partial satisfaction of

          guaranty agreement (accepted).

     12. Assignments of contract for the following 3 properties: 4135 W. Monroe,

          Chicago, 4654 W . Adams, Chicago, 5131 W. Crystal, Chicago        -   Reassigned to

          Craig Shaffer as satisfaction of guaranty agreement (accepted).

     13. 16 townhomes in Riverdale IL quitclaimed to Khodi Family Trust as partial

          satisfaction of guaranty agreements (rejected by Kathy Khodi).

     14.211 N. Kilbourne, Chicago-mortgage note purchased by Devon Street from the

          Verticle Mortgage Funding Corp. Transferred to Beneta Badalian as partial

          satisfaction of guaranty agreement (rejected by Beneta Badalian).

     15. (3 properties) 4045 W. Wilcox, Chicago, 4037 W. Adams, Chicago,5410 W.

          Fulton, Chicago-mortgaged to Liam Ben David. $150,000 paid to Defendant
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 45 of 82 PageID #:3863




           Murphy for mortgage note on2200 N. Kedzie, Chicago, and $125,000 returned to

           investors as payment on guaranty.

     16.   In addition, in September 2013, Defendant Rossini, in an effort to insure the

           additional Khodi Family Trust lnvestment, purchased 35 properties from Chicago

           Closing Services, Inc., an agent of Ocwen Loan Servicing Corp.This was under a

           Bulk Purchase Agreement. The addresses of these and the Riverdale properties

           are in the Defendant's storage locker.
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 46 of 82 PageID #:3864




                                EXHIBIT    4
In addition to approximately $200r000 deposited to Devon Street
Inves tments , Ltd. and Devon Street Management Ltd., Chase bank
aecounts by Defendant to cover Murphyts nonsufficient funds
deposits in November 20t2, Defendant paid the additional amounts
to investors to cover overdraft payments caused by Murphyrs
$571r000   of insufficient funds cheL,ks
        Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 47 of 82 PageID #:3865




Rossini payments by check or noney order made afLer Murphy's checks
bounced:

Name of InvesLor                              Amount

Gus Bahramis & Ilias       BoIos                 3   ,050.00
Craig Shaffer                                  55, 250.00
Albert    Khamis                                 3,663.00
Havanna Moshi                                  15, L/+5.00
Nastoris    Moshi                              l_5 ,8 66   .00
KMI Enterpri-ses, Inc.                         89,355.00
Awikwam Pithyou                                24,782.50
Katayoun Kazemi                                12,500.00
Fereidoon Khoshabe                             10 , o0o .00
Janet   Khoshaba                               18,820.00
John Khoshaba                                    9   ,062 .00
Anwar Michaels                                .-17,000.00
Total   Payments                              247    ,503.50
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 48 of 82 PageID #:3866




                                EXHIBIT b

The portion of each Investor/Lenderts loan or investment to
escrowed by Murphy in order to purchase notes and mortgages
 Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 49 of 82 PageID #:3867




INVESTOR           ADDRESS                         NOTE PAYM ENT/COLLATERAL AMOUNT

Robert Badalian    2442W. Arthington               25,000

Robert Badalian    2444W. Arthington               25,000

Robert Badalian    2446W. Arthington               25,000

V. Moghaddasi      2129 N. Sheffield               60,000

St. Oddisho        3333 W. Berteau                 L85,000

A & K Khoshabe     7410 N. Winchester              70,000

A.Pithyou          5801 N. Richmond                50,000

R. Baboghli        929 N. Lakeview                 60,000

B. Lazar           2OO7,2043 W. Birchwood          134,800

J. Khoshaba        4725 W. Drake                   45,000

A.Pithyou          4731 N. Monticello              40,000

A&F Khoshabe       2459W. Fillmore                 40,000

l. Yousif          8249 Knox                       30,500

N. Moshi           5424 N. Paulina                 50,000

N. Moshi           6443 N. Greenwood               50,000

A.Pithyou          8143 Kilpatrick                 30,000

M&M Khoshabe       3152 W. Diversey                85,000

H. Moshi           4844 Hull                       40,000

N. Moshi           5421 N. Artesian                50,000

KMI Enterprises    7420 N. Artesian                70,000

F. Khoshabe        7230 N. Hamilton                50,000

A. Khamis          6425 N. Washtenaw               45,000

V. Moshi          4209 Oakton                      30,000

F. Khoshabe        5621 N. Bernard                 40,000

F. Khoshabe       5749 N. Spaulding                40,000

K. Khodi          3650 W. Polk                     50,000

K. Khodi          2323W. Haddon                    95,000

K. Khodi          L321 N. Maplewood                45,000

                                            1lL7
 Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 50 of 82 PageID #:3868




K. Khodi               Riverdale Package           225,0OO

K. Khodi               Rockford Package           354,000

D. Yousif              6159 N. Hamilton           45,000

Assyrian Evangelical   5725 N. Kimball            40,000

Assyrian Evangelical   5757 W. Jackson            40,000

KMI Enterprises        5721 N. Kimball            75,000

F. Moshi               3340 N. Oakley              L35,000

N. Moshi               8718 Kimball                51,500

H.G. Electric          8440 Kimball                75,000

V. Moshi               4831 Lee St.               40,000

A.Pithyou              9124 Lawlor                40,000

A.Pithyou              9L21 Lawlor                40,000

R. Badalian            4L26W. Adams               40,000

V. Moghaddasi          4520 W. Jackson             50,000

Assyrian Evangelical   3327 W. Monroe              50,000

R. Baboghli            3350 W. Monroe              50,000

Janet Khoshaba         7935 Karlov                 115,000

V. Moghaddasi          7941.Karlov                 L08,000

R. Badalian            4832 W. Montrose            L50,000

Bolos-Bahramis         2615 W. Rascher             50,000

Craig Shaffer          3820 W. Adams               37,500

Craig Shaffer          4L29W. Adams                37,500

Craig Shaffer          4139 W. Adams               37,500

Craig Shaffer          4135 W. Monroe              50,000

Craig Shaffer          4654 W. Adams              50,000

Craig Shaffer          5131W. Crystal              50,000

Craig Shaffer          5019 W. Adams               50,000

Craig Shaffer          7845 Kolmar                45,000

R. Badalian            4045 Wilcox                45,000

                                           2lLg
 Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 51 of 82 PageID #:3869




Bonita Badalian        5551W. iackson                 50,000

Bonita Badalian        211 N. Kilbourne               50,000

H. Hormozian           5555 W. Jackson                50,000

H. Hormozian           1418 Talman                    50,000

A. Khoshabe            3512 W. Shakespeare            35,000

Liam Ben David         2200 N. Kedzie                 275,OOO

B&K lnvestments        2742W. Granville                100,000

B&K lnvestments        3337 N. Halsted                100,000

AD lnvestments         3941W. Gladys                  35,000

AD lnvestments         5551W. Congress                35,000

AD lnvestments         4019 W. Lexington              30,000

AD lnvestments         3837 W. Wilcox                 20,000

AD lnvestments         3839 W. Wilcox                 20,500

B&K lnvestments        2710 N. Artesian               50,000

B&K lnvestments        1105 N. Damen                  L05,000

B&K lnvestments        4946W. Washington              50,000

Assyrian Evangelical   4019 W. Polk                   50.000

                                                   s5,041,300




                                             zhq
       Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 52 of 82 PageID #:3870




                                    ExHrBrr_z_

EBI summary of Thomas Murphy sLatement           on   April 18, 20tg to
Agent Jody Blau.
The   summary   was drafued on May 18, 20L8.
               Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 53 of 82 PageID #:3871

FD-3C2 (Rar.   9&10)
                                                                        -l of 2-
                                                  FEDEML BUREAU OF INVESTIGATION


                                                                                                                         Ddeof   errtry      05 /   2l / 2078

                April 18, 2018 Thomas Murphy (previously interviewed) was
                 On
        interviewed under a continuing proffer agreement. The interview took
        place at the Unj-ted States Attorney's Office l-ocated aL 2\9 South
        Dearborn, Chicago, IL. Murphy was accompani-ed by his att,orney trav/rence
        Levin. AIso present for the interview was Speci-a1 Agent Jody Blau,
        Special Agent l,yle Evans, Assistant United States Attorney Eric Hogstrom,
        and Assistant United States Attorney William Novak. The primary purpose of
        the interview was t.o review the factua.l- stat,ements contained in Murphy' s
        plea agreement. After being advised of the identity of the interviewing
        Agents and the nature of the interview, Murphy provided the following
        information:
           Murphy advised that on April 13, 2018 he was contacted by John Eastman,
        who Murphy understands t,o be an attorney in California.   Eastman contacted
        Murphy for the purpose of getting Murphy to fil-e a rel-ease of lien on some
        properties located in California.   Murphy advlsed that he has not been
        invol-ved in any property transactions j-n Cal-ifornia and did not file the
        l-iens; Murphy assumes t,hat Rossini used Murphyrs name, without consenL, to
        file the 1iens. Murphy, through his attorney, provided interviewing
        agents wi-th documents related to the Cal_ifornia property liens; the
        documents are attached hereto.

           l4urphy advised that he was recently served with a l-awsuit fil-ed by
        atLor:rey Glenn Seiden. The l-awsuit was filed irr May of 2A77; however,
        Murphy wasnrt served until Sunday, ApriJ- 15, 2078. The 1awsuit involwes
        Cralg Shaffer. Murphy, through his att,orney, provided i-nterviewing agents
        with documents rel-ated to the l-awsuit,; the documents are attached hereto.
           Murphy provided intervi-ewing agents with an Answer that he fj-l-ed in a
       lawsui-t that was brought against Murphy and Jeff Deer; the Answer was
       filed on July 12, 2077. The Answer is attached hereto. With respect to
       the transactj-on that is the subject of the lawsuit, Murphy explained that
       Murphy never controlled the money; Jeff Deer held the funds in Deer's
       client account. Murphy earned $10,000 consul-ting fee for hj-s rol-e in
       bringing a buyer into the transacLion. Murphy stated t,hat the earnest
       money for the t.ransactj-on went. into Deer's account]-ocat,ed at Chase Bank.




 lnvedigdion           04/L8/2018              Chicago, Illinois,                United States (In Person)
 File# 329A-                                                                                                            Dde             a5/18/2AaB
 by SA JodY Blau
This doarment mnta'rs    ndths recommenddions nor conclusions of the FBl. lt is the prop€rty of the FBI and is loaEd to your €ency; it and i1s mntents ae not
to be didri buted outslde your 4ancy.
              Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 54 of 82 PageID #:3872
FD-302a (R6/. 0S0&10)



          32 9A-CG- 133780

Continudion of FD-302 of   (U) Proffer of Thomas Murphy          ,on 04/78/2078    ftgezQLZ



             Murphy advised that whil-e worki-ng with Albert Rossini, but prior to the
          time that he helped form Reliant Management, and before Rossini brought in
          the church investors, Murphy helped find eight investors. Those j-nvestors
          deposi-ted funds with Murphy; Rossini then instructed Murphy to disburse
          Babajan Khoshabe's "share" of the funds to Anthony Khoshabe, because
          Babajan didn't want the funds to be in his (Babajan's) name. Murphy
          stated that Babajan never contacted Murphy to complain about or question
          Murphy over paying Babajanrs share to Anthony. Anthony never questioned
          Murphy about the reason he received the funds.
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 55 of 82 PageID #:3873




                          DGrrBrql_
                         /Yerq GftsfetrJ
               Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 56 of 82 PageID #:3874
 TRULINICS 08A4474 - ROSSIi\1, ALBERT - Unit: CCC-H-A



 FROM: Rotstein, Meir
 TO:08043424
 SUBJECT: RE: Kling
 DATE: 07 I 1212019 1 2:36:03 AM

 I don't know what the 302 is but I am assuming that its an official statement they present to the court.
 You are correct in your understanding that I was aware of real estate deals that you have done both with Craig on the west side
 and with Lior Coresh in Blue lsland.
 I don't recall that the agents that came to see me declared the meeting as an official interview or that they asked my permission
 to record the conversation we had.


ALBERT ROSSINI on711112019 8:36:47 AM wrote
 Meir,
I think I understand what you are saying, that I am absolutely correct, but can you state it for me, whether I am correct or the
FBI agents'302s are correct.
Thank you and have a cup of coffee for me.
Bert
----Rotstein, Meiron 711012019 11:51 AM wrote:



Absolutely correct, although I think that a note is a financial instrument not Real Estate.

ALBERT ROSSINI on71912019 6:36:32 pM wrote
What they said in the 302 was that in the four years you worked with me, you did not believe I closed on any properties. I told
Kling that you could not have said that because you were the person who introduced me to Lior Corush and we went to
Riverdale and looked atthe area of the properties. Thatyou knew lpurchased the properties from LiorCorush. Therefore, it
was not possible that you said such a thing to the FBI agents.

Secondly, I told Kling, how could Meir say I did not buy any properties in four years when he introduced me to Liam Ben David
and I pledged three properties to Liam as security for a $275,000 mortgage to purchased something else from Murphy. The
properties I owned and mortgaged to Liam, with Liam's attorney handling the transaction were 4045 W. Wilcox, 4033 W. Adams
and5410W'Fulton. ltoldKlingthatwhileyouwerenotthebrokeronthepurchaseofthosethreeproperties,youcertainly
knew that I had purchased them at one time and then used them for collateral for Liam. So, how would Meir have ever said that
in four years he did not know that I closed or purchased one property or note. Then I told Kling that you were the broker who
handled the purchase for me of the note with Victory or whatever the company was called in Cilifornia for the purchase of the
note on 2'11 N. Kilbourn. So, as I told KIing, Meir would never say that in four years he had no knowledge of me purchasing
anything.
----Rotstein, Meir on 71912019 3:06 pM wrote:



I do not recall discussing closings with them, I do recall them asking me what I have done for you and I explained that
                                                                                                                        I did
CMA's.
I do recall that person asking me why would I work for some one like you referring to your record.
They better have this on a tap (they never asked my permission to reiord). -
To be fair I was never in any of your closings but I do remember you telling me about the different deals you closed and I even
went to check out some of those listings with you prior to you purchasing either by yourself or with Craig.

ALBERT ROSSINI on718t2019 3:05:21 pM wrote
Meir,
ljust had a horrible meeting with my lawyer Richard Kling.
He read excerpts of the government's response to my m6tion for new trial. ln it, they quote you as saying
                                                                                                                 that in four years you
never saw me close anything. They quoted other things, but that basically is the killer. I tolO Xting tfrat
                                                                                                            it'ls not possible for you
tohavesaidthat. ltoldhimthatMeirwasthepersonwhointroducedmetoLiorCorushandlborightl6townhomesfromhim
in20'13. ltoldKlingthatlwasuncertainwhatotherclosingsyouwerethebrokerfororworkeOon]Uutthatyouknewlhad
purchased4045W.Wilcox,4033W.Adams,and54'lOW.futton,amongothers.. Butespeciallythosesincelputthemupas
collateral to Liam Ben David's mortgage. So, Meir would not say that he had never seen me close
                                                                                                a transaction.
              Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 57 of 82 PageID #:3875

 TRULINCS 08043424 - ROSStNi, ALBERT - Unir: CCC-H-A


 FROM: Rotstein, Meir
 TO:08043424
 SUBJECT: RE:Affidavit
 DATE: 0811412019 04:06:09 pM

 Hi Bert
 sorry for the delay in response, I finally got my computer up and running today.
As to the subject on hand...Although I am a Realtor associated with Shai Town Realty the work I have done for you
                                                                                                                        was utilizing
 my knowledge in order to produce for you CMA's that will give you a real picture as to the value of the propertiei you
                                                                                                                           are
seeking to either buy or purchase the notes of..
 It is very important to make it absolutely clear that what ever compensation I received from you or your company was
                                                                                                                           not a Real
Estate commission but either a weekly salary or a token of appreciation bonus once in a while.
Any Real Estate deal would have gone through Shai Town and the best of my recollection the only time I acted as a Realtor
                                                                                                                                   on
your behalf was when I listed and attempted to sell that 2 flat not to far from the White Socks stadium, an attempted
                                                                                                                         that failed .
The way its presented by the FBI that " I never saw you closing a deal" can be interpreted in several ways. ln realty,
                                                                                                                         as far as I

can remember I was not physically present at any closings you did but I am very much aware of your ownership of several
properties such as the Blue lsland townhouses you bought from Lior (not to mention the remodelihg
                                                                                                        disaster that you went
through with it) or your 3 flat on the West side that I had Aharoni do the mold cleanup or the fact thit you sold Craig
                                                                                                                        some
priorities that I delivered and picked up paper work for. I am also aware of the agreement you have
                                                                                                       with Liam assigning to him 3
properties you own agains your debt to him.
Looking forurard to your response.
2 years....unbelievable.
Meir

ALBERT ROSSINI on Bt6t2O19 4:20:57 pM wrote
Meir,
ljust got an email from Brenda about your call. The thing that is important to me is what the FBI said about the first allegation,
that you did not see me close anything in four years worliing with me. I am sure you did not say thai, because it would
                                                                                                                           not be
possible for you to say such a thing. Based on the Riverdaie properties and 3820 West Adamr,
                                                                                                 Chicago that we viewed when
we had Aroni, Shira's husband do the mold work so Craig could sell it (which he then decided not to seil). I am
                                                                                                                 uncertain if you
ever saw the properties I bought and mortgaged to Liam, but that does not have to be discussed in the
                                                                                                        affidavit. The statement
aboutRuthieortheangryinvestorsisfine. ldidnotaddressthatintheaffidavitsinceitistrue,(1)loweRuthieand(2)
investors came to the office angry because I was the only one who would speak to them, no one else
                                                                                                       would either speak to
them or pay them. No problem.. lf there is something about being a licensed broker working at another
                                                                                                          office, no problem, just
talk about how you were a brokerthat brought me properties and that you brought me Riverdale 16
                                                                                                     townhomes from a seller
you introduced to me and I purchased the piroperties. Also, if you don,t want to speak about
                                                                                              what work we did at the office, due
to your brokerage, or any other reason, fine. The important thing is the FBI Iie about you saying you
                                                                                                      did not see me close any
properties in the four years you worked with me.

It is the statement about not seeing me close anything that cannot be true. So, you can change
                                                                                                  the affidavit, make it a short
letter, I can change the affidavit, however, you want, but please email me back ind tell me wrrlt
                                                                                                  is the problem

Bert
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 58 of 82 PageID #:3876




                               EXHIBIT q

DefendanL    Rossini, Devon Street Investments, Ltd.          1120S Tax
Return for    2OL2
                               luRlc.s
                              Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 59 of 82 PageID #:3877
                     ' ,53t39                                                       &'e<{c)                                                                 E
                                                               U.S. flrrcoi-ne Tax ,Qeturn for an S Gorporation
            *-         1   120S                                      a Do nol iile ihis iorm unless the corporaiion has liled or !s
                                                                                                                                                                                        OMB $lo. 1&l-(0130


                            ol
                                                                        attaching Form 2553 to-elecl to be an S corporation.                                                                Dfl
                                                                                                                                                                                            E-U.L
                                                                                                                                                                                                   .:
                                                     o lniormation-'about Form 11205 and its separale instructions is at wvrw.irs.gov/form I'120s,
           Department             the Treasury
           hlemal Berreiue Service
           For caJendar year zOtZ or                   lax                                                                                                                            ,20
           A    S dection effestive date                                                                                                                          D Ernployer identificatlon number
                                                                      oil <=rz-eer             -Tiou        frr(lvt?JttT9 t*t                                               '-   ar{{f) /
           B Busircss activity code                                           and roorn or sufie no. tf a   F3. boi   see
                num b er (see     inslnrcfions)



       C OreckilgctuM-itd'ehed                                                                                                  Itix
                                                                                                                        a" U No ff Wes,trattach Form 2S5S if not atreaOy titeU
       G ls the corporation electing to be an S corpordion Deginning with his la,x
       H Checkif: (t) E nnaretum (2) lNamechange (B) E AddresschanSe                                                    E Amended retum (S) ! S election termination or reyocation
           I
          Enter the number of strarelrolders who were shareholders during any part of the le<                                        year                                        .      a
       Caulion. lnclude only trade or business incom
                                                                                                                      Ita a,u? r SoI loa #=
                                                                                                                      E
                     1a     Gross receipts or sales .
                            Fetums and allowances                                                                                I
                                                                                                                                                                   +f,i:i
           (D               Bajance. Subtract line 1b from line 1a                                                                                                  1c
           E                Cost of goods sold (dtach Form 112SA) .                                                                                                    2
            o
           ca              Gross profit. grbtract line 2 from line 1c                                                                                                  e             (zi1{r
                   4       Net gain [oss) from F<irm 4797, tine 17 (attach Form 4l9l)                                                                                  4
                   5       Otheriocome (loss) (see instructionstr aflach statement)                                                                                    5
                           Total incon e {oss). Add lines 3 through S                                                                                   a              b                ltr,{tN)          o
                           CornpeDsation of officers .                                                                                                                 7

               li          Salades and wages fless employment credits)
                           Fepairs and maintenance .
                           Bad debts
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                                                                                                                   10
                           Rents                                                                                                                                   11       -TuW                         Ad


       o
       L
            lf  t4
                           Ta:<es and licenses
                           lnterest
                                                        .


                           Dryreciation not clairned on Form tl2sAor elsewhere on retum (attach Form 4562)
                                                                                                                                                                   12
                                                                                                                                                                  13
                                                                                                                                                                  14
                                                                                                                                                                                ?.   air^,
       15   I
                           Depletion (Do not deduct oil and gas deptetion.)                                                                                       15

    q
       16 Advertising                                                                                                                                             16
    tr 17 Fension, profit-sharing, etc., plans                                                                                                                    17
    o 18 Employee
                    benefrt prograrns                                                                                                                             1A
    a 19 Other deductions (attach statemenl)
                                                                                                                                                                  19
    =
   IJ
    o 20 Total dedrctions. Add lines 7 through 19
   o 21 Ordinary buqiiness income (loss)r Subkact line 20 lrom line 6                                                                                             20       I"svmoil;
               22a      Ercess net passive incorne or LIFO recapture tax (see instruclions)                                 t-
                                                                                                                            I                                #!:
                                                                                                                                                                  21
                                                                                                                                                                           Qer2;60                             )
   o              b     Tax from Schedule D (Form 11ZOS) .
                 c Add lines 2aufi 22b (see instructions for additionalta,xes)
                                                                                                                                                            wE6Bd.


                                                                                                                                                             Qc
               23a 20 1 2 estim ated ta,r payments and 201 1 overpayment credited lo
                 b      Tax deposited with Form 7004
                                                                                                        201 2
                                                                                                                                                            ffi
                                                                                                                                                            ffi
        c               Credit for lederal ta,y paid on fuels (attach Form 4196)                                                                            t#
  ac                                                              .
                                                                                                                                                            ffi*:
  (,
        d Add lines 23a through Zic                                                                                         -                                23d
 xfi, 24 Estimated ta,x penalty (see instructions). Check if Form Z2O is attached                                                            ::.   tr        24                      - u-
 F 25 Arnoun{ owed. lf line 23d is smajlerthan the totaj of lines ?2c and 24, etllet amount owed
      % Overpayment. tf line 23d is larger than the total of lines ec and 24, enter ar nount overpaid
                                                                                                                                                             25                      -e)-
                                                                                                                                                                                     --o-
                                                                                                                                                             26
      27 Enter amount from line 26 Credited to ZOlg eslimated tax a

Sign
                        d
                       COiTeCLaid6r*f'Jc-gbr4zelia^t^.D^).ahtu
                                                                                       -: A;J*;
                                                                                         I     Refunded
                       Under pefidEes ol p€'Iqy,l declue thal Lha/e exznhed fhb r€rum, incjudir€ accompanyhg sctedules and statefients, and to
                                                                       th,6t)y^i,eli!h--J^a^r:-r^rah^J,*iL^,---L-
                                                                                                                                                   u
                                                                                                                                               lhe be
                                                                                                                                                             27                       -l)-
                                                                                                                                                              oil my knqvledge and beliel,

                                                                                                                                                            Uay uh€ IRS dlsclrss [is lelum
                                                                                                                                                            rii he preparet drown below
                                                                                                                                                                                                  il is tsuq



Here                                                                                                                                                        seeislruclimsB
                                                                                                                                                                                     DVes fJ        No
                           Flin   [rr}g e prepare/   s narne                PreparerEi signalure                                      Dale
Faid                                                                                                                                                    check       [
                                                                                                                                                                   il
Preparer                                                                                                                                                sf.mnhverl
t-,lse Only                Firm's   nane .                                                                                                              ErmB tsN            e
                           Ftrmts address e
For Papenvork Fleduction                    Act Notice. see separ
                                                            separale lnslruclions.                                     Cat. No.              OH                                  furm              G012)
                        arei'r ol ders' Fro l=tata Sn=areliffiE
             Case: 1:15-cr-00515      Document #: 476 Filed: 08/22/19 Page 60 of 82 PageID #:3878




        q,

       6
       o
       6
       <t,
       c
       .U
      t-
      c
      o,
      6
      o
      LL




    9EE
 =-o
 d ts=
EE9
<E5
ED


ott
=O
eE4H
Et
oE@
du)
=




                                                                                                    --/
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 61 of 82 PageID #:3879



 DEVON STREET INVESTMENTS, LTD.
 INTEREST PAYMENTS
 201,2


 NAME                                      INTEREST PAYMENTS

 KMI Enterprises                            32,730.00
 Katayoun Kazemi                             5,000,00
 AD Investments                            201,,420.00
 Abraham Yousif                             40,008.00
 Puniab Investments                         2 5,3 0 0.00

 St. 0disho Church of the East              37,1,52.50
 HG Electric/Carmel Builders                L9,77 5.00
 Nastoris Moshi                             77.1.73.45
 Albert Khamis                              28.082.7 0
 Vladimir Moehaddasi                       !95,7 48.50
 Fereidoon Khoshabe                        1,57,795.03
 Benva Lazar                                36,331.67
 Awiquam Pithyou                           1,82,039.56
 Raymond Babaoehli                           31,,961.65
 Robert Badalian                           200,322.95
 Beneta Badaiian                            5 9,400.00

 Henry Hormozian                            25,61.7.29
 Bahramis-Bolos                             25,980.00
 Assyrian Evanselical Church of San Iose    65,402.50
 Janet Khoshaba                             1.7,290.00
 Valentina & Fidel Moshi                    23,670.00
 Havanna Moshi                              23,438.00
 Fidel Moshi                                25,7 05.00
 John Khoshaba                              27,507.50
 Katayoun Khodi                            114,1.98.06
 Liam Ben David                              22,81,3.75
 Craie Shaffer                              186,045.00
 Anthonv & Babaian Khoshabe                  7 0,87 4.22

 Anthony Khoshabe, Melita Khoshabe &         49,1,96.10
 Melinda Khoshabe
 TOTAL                                     2,007,978.00
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 62 of 82 PageID #:3880




                               EXHIBIT   to
Trial Stipulation of testimony by Adis AIic which was false               and

agreed to by Defendantrs counsels, Adams and Frankel
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 63 of 82 PageID #:3881




                                     STIPULATION #29

      If called to testifr, Adis AIic would testify that    he is the owner of the property

located at 794L Karlov Avenue, Skokie, Iltnois. Mr. A-lic would further testifu he has

owned 794L Karlov Avenue since approximately 2007 . Mr. Alic would further testify

that he defaulted on some mortgage payments in 20L2, and ultimately obtained               a

Ioan modification with his lender. Mr. Alic would further testiS, that foreclosure

proceedings were never initiated against 7941.Karlov Avenue. Mr. Alic would further

testifr that he met with Albert Rossini at his office at Devon Street Investments in

2012 and that Rossini offered to purchase 7941Karlov. Mr. Alic would further testifr

that he did not   go   through with the sale to Rossini. Mr. Alic would further testify that

he does not know Babajan Khoshabe or Thomas Murphy.




                                              33
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 64 of 82 PageID #:3882




                            HC{IBIT
                                      -II
              ?eymee'r,rnper5r          Dab@'
               &on      rYVu   fu   Yott1irtlause I veS
                   Serve,u 8.0'roi U
               Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 65 of 82 PageID #:3883

TRULINCS 0844424                         ALBERT - Unit: CCC-H-A



FROM: Seiden, Glen
TO:08043424
SUBJECT: note to atty
DATE: 0710312019 12:21:09 PM

This is what I sent to Kling and it is accurate:

Rich:

I received a note from Bert asking me to tell you that we had expected him to testify at this trial. We did. I was going to use his
back ground to indicate he was smart enough to do things to avoid going back to jail and that because of his back ground
Murphy always thought that he, Murphy, had a fall guy, which Bert did not know at the time.

I recognized the difficulty of having him take the stand, but he was the best to explain what the program was and why it was
legal. He could further explain what steps he took to keep it legaltoo. We were preparing him to testify all along. I hope this
helps. G
      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 66 of 82 PageID #:3884




                                           BRBK INVESTMENTS
                                               PROPERTIES

      PROPERTY                 PRICE DATE START               MONTHLY   RENT     ANNUAL RENT
      3941 W. Gtadys
      chiEigo'   11605;24'   -SEs,ooo   - a,lzt/it   g7t/t'i ss,i6o.oo           sor,ioo.oo
     4946 W. Washington
     Chicago, lL   60644      S3S,OO0     g/75/Lt l}/tht       S+,S0O.OO         S54,O0O.OO
     5551W. Congress
     chicago, lL   50644     sao,oo, LA/z,/tt tlh/tt                             s81,600.00
     s018 w.    Quincy       Srz,500 1t/2il11 --t
                                                              '6,800.00
     Chicago,   lL6o644                       t2hhL
                                                  't "         S3,9oo(50%)
                                                               S1,g5O            523,400.00
    2710 N. Artesian
    Chicago, tL    60647     Sso,ooo     tL/zo/tt tl/zrtt      56,700.00        S8o,4oO.Oo
    6337 N. Talman
    chicago,    tL6O647      s3O,OOO     t2/20/L1 72/21/17     S:,g00.00        s39,600.00
    4305   Oakton            560,000     tll2S/tt t/t/12
    skokie' rL 60076
                                                  't 't tz     S3,tSO(4Oyol
                                                               s1,56000         s15,120.00
   4731 Main     Street      560,000     tzl2}/tt Lh/tz
   skokie, tL   60076                             't Lt ^L     S3,9oO(40%)
                                                              $t,soo.oo         Srg,zzo.oo
   8346    Kimbail          552,OOO      tzfiA/fi Lttlt/t2
                                                      *t L1
   skokie, tLG0o7G                                            S3,OOO(SO%)
                                                              S1,soo.oo         S1g,0oo.0o
   4914 Mutford             gsO,0OO
                              '     tz/3}/tt
                                    --' --' --       tlt/t2
                                                         LL
                                                     zt Lt
  skokie, LGao77                                              53,395(5020)
                                                              s1,697.s0        s20,370.00
  2200 N. Kedzie
  Chicago' tL   60647       s4o,ooo 7/L4/72 t/7s/72 S9,97s.Oo
                                                                              s119,7o,.oo

  lii.1#;filLT"            slqo'000     zll2hz z/t3/tz sL6,t25.oo(so%)
                                                              s8,362,50       S1oo,35o.oo
  2742 W, Granville
  Chicago, lL   60659      S1OS,50O     3/g/12       3lgh2    S,,,+OO.OO      5136,800.00

 1135 N. Damen


                               ,.3/2a1p 4/t/12 s1o,1so s121,800.00
                      s es'o,o
 f:::t'::'.t:':' -^--                                      )rz r,6u0.00
Il";ir::i"i;,]ilin:ff":;:j:;
   I rt    u                       H:3;:;:s
                                            are owned as tenants in                           eommon


                                                                      Q^;:--.-
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 67 of 82 PageID #:3885




   3337 N, Halsted
   Chicago, lL 60057          S gs,ooo     4/2s/12     4/2s/72    Sro,szs          Stze,goo.oo
  6547 N. Mozart
  Chicago, tL 6064S
                             S qo,ooo      6/2r/12 6/2s/tz S 3,72s                 $ ca,zoo.oo
  8249 Khof                         (2/3 owned by BRBX-1/3 owned
  Skokie, tL 80077           s^            7h6h2                 by Fred)
                                                       7/76/12 5 i,sta            s   30,988.00
  6159 N. Hamilton                  (2/3 owned by BRBK-1/3 owned
                             s_
                                                                 by Fred)
  Chicago, lL
                                           7/16/12 7/76/12       5 q,7s2          S s7,o24.oo
 TOTAL INVESTMENT
                            5 935,000.00
  Our money:                                                     5g6,t8t.oo       St,ls4,!lz,oo
                            s 555,500.00


 These notes, mortgages and/or properties
                                          are owned as tenants in common by
 Babajan Khoshabe                                                           Albert Rossini and




    Albert Rossini
    October t5,2Ol2




         "LHHo r\^-
ev' 0
   Babajan Khoshabe
   october 75,2012




My comrnission expires on
      a
 o
 o
 il
 o
 F
 C,
 F
 5
 J         b
 1         \A                     ffi
 aa
                                  et      ilil
 o N
 rt
                        ,I
 F                      It
 o E
 o$
 f.
 F                      I
 Et
o-                       I                ii$i
aa
                        Ia                    ;
J
IJI
          tS.                                 g
E
o
o -N                 lfiI
o l\
o \n
E
f                                            tl
il
  es\S' I
t                                            TT

     \r Li                                   TI
        \\.
          \     \      I                 HC
          s
          \-
          a, f..
          { L
             ,r
                                        ,E
                 z
               tt
                  {l
                 z7
                 ,l;
               I             I
                             ,l
               t                        E Fq
                ir l         '{i :.1      cc)
                 a
                I.!
                 t
                 tl                ql
                                   (,
                                   o
                                  It              ;Ig
                                                    lr
                                   I
                                                         Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 68 of 82 PageID #:3886
                                        'I
                                         I
I                                        i
                                         I

                EI Ei                        I

                Ir    }E                     I
                                             I


                iiSH                         I
    tr                                           I
    F
    dl
    rrl
    !r,
    {           IiEE
    P
    ,.'
    LI                     "
    ,t
    F.t                    E
    l{




                           Eil
                           E;
                           TI
                           E
                 5l:
                 fp
                 l+-l
          trl
          ,J1


          LJ
                 Ee
                 u'! I
          ?          \l{
          Ut
          {          N)
          Lr         (o

                                 C'l-
                                 =lt
                                  lo
                                                     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 69 of 82 PageID #:3887
             Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 70 of 82 PageID #:3888




 trHAsEs

    Keep      hh   rscelpt as a recod of your purchaso.




                                           FOR YOrrB   FnOrlGITOil IAVE   nfit   OOTY       CurlomrCopy
                                                 GASHETS          CHEGK             ]


                                                                                    ,
                                                                                            91 9451 3071
   lllrloh                                                                                     ogrcelafi2
                                     Rr.lrillt ANTiiONY       KIIOSHABE



                                                                                            $ ""*,lo,ooo.oo        *"
   8HJ"JI|C FtfIffirlY-u4H$I2S5ffiRNE//AGENT
                                                                 ulr:     JPFiGAXCIIAIE    Ellll(f,f.
                                                                  NON NEGOTIABLE

                                                                                   *rlo*A8olrTIilEnE|.
r.DqErS? tn   plt rnalo t g tf,t I

trHAsE€)                                                                                   9194513071
                                                                                        Oe0a @l0ff2012
                                                                                                            ffir
                                     ffi     ANTF|ONYKIIOS|-|ABE


             FORTY I}T,USATIID DOUARFi AITID    o cENft,

  Frr?o
                                                                                           t ry,ooo.oo-
  q*o, ?1ro
         Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 71 of 82 PageID #:3889



trHAsEt)

 Keep thls receipt as a necord of lour purchase.




                                  FOR YCHJi      Pi9lEcnor   3AYE   n{s coF,                CurlomrrCog
                                         cAslilEms cHEcK
                                                                                            e194513072
lglnob                                                                                        v3twml2
                             Rnrittr   ALBERJ ROSSIN|



PeY To   Thr                                                                                $ *.f*4o,ooo.oo
                                                                                                     'r''r  .,*
ffi.rOf                                                  ENT
                                                             &E:    JrcnCAXCHrt8E B XtGlfA
                                                             NON NEGOTIABLE

                                                                         nFoilAnot Atou?Ir8 nu.
                                                                                                        2tillrt0TrlEWOriUil@.G


trHAsE$
                                                                           r   --i tqo mqllEf Ultl) lt- Lg.t   ID   Er rr.r]t.tffi
                                                                                         e19451fi72i|*
                                                                                   oere     0g,oE/20r2
                                   ATBERT ROSSINI


         FOFITYTI{OUSAilD DOu.ARgAr{D   O0   CGNTS           .




8HI.#"                                              TAGEMT
                                                                                        i    ..r.*.tio,ooo.oo ...

               ?ztz      W, &p,y; //e                                                 AUWtl.A.
               CAic.eo   , Tc   fiOCS?       ,




                                                                                                                             .o, Eg
                                                                                                                             llJ
                                                                                                                                     =r   -
 E
     t_   t
J         6
ct1       lr.
a         a
F         a-
lrt       ur
lr.       G
I}l       IJi'
rlt       ru
ru        ru
o         G.
     a    t
!l
-         aa
          -
n         o
          t
;         F
a         a
o         o
          E]
CI        E
lJlr      ur
-€        rJ
la
-         aa
          -
rJ        iI
tn        ur
E         E,
[r2       trt
F         trl
ts        ts
LlJ       ur
ttt       ul
J         ,E
 i        t




                 E

                 s
                 f,
                 d
                 la
                 g
                 t
                 E
                 a
                      Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 72 of 82 PageID #:3890
=a
o
r,
u.l
e
rJr
ru
                                                                                                    $
l.l.l
  a

!t                                      \':./:::.
F
?                                       i .'   l:'I   li
a
                                           ,   !1':
o                                                     ';..,
o                                                                                                   o
                                                                                                    I
o                                                                                                   o
o                                                                                                   E
E                                                                                                   (!.
                                                                                                    -Ft-
.!                                                                                                  a
aa
                                                                                                    o
                                                                                                    V
 o
 o                                                                                                  IF
 )-
 rr
 4
 F
 o
 Cl
 a
 o
 a
 tlt
     a



         ,{'i
         'q;fffiliF                                                                                 zo
         ,
          iffi#a
          i_.,ji[li.]"ri"                                                                           ;
                                                                                                    E'
         f i:ru::ffifs{i
             r;
             .i'  ;1,. .. -
                         pi[+:[           :.    ;   ; :) -.,. --1' .^:,:..,,   -.rtt   :            cr-r
         r ,,.-.1.'. :.' '..-."',.                                li   .,,..-.,*',.'!'.    ri.i*l   3\'
           '            ,     I.{-.:;                         -:,'::              I::.j,:,,(iil     C.,
                                                               .' '\   r"        ;:.'rtl 'c'!'.
                                                                                                           Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 73 of 82 PageID #:3891
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 74 of 82 PageID #:3892




                                                                t*-
          F
        !r

              Ur




                                             .
                    Cr
                    a
               qt

                    o
                    tlt
                    B,
                    a
          F




                              o
                                    ct
                                      o
                                      o
                                 Ir

                                      o
                                      llr
                            -
                              a-




                                                  B
                                                  or
                                            a-l
                               tl




                                                  tt

                                                           EI
                                                  t,
                                                            tt
                                          {
                                                  {

                                                       F
                         .a




                                                            {
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 75 of 82 PageID #:3893




                                    EXHIBIT IL

Defendant requests the Court take notice of Exhibits filed by him
with the Clerk of Lhe Court, Northern District Of Illinois on
Augusl 23, 20L8, Document(s) #SlS.
Including, but not limited to:
- Motion to Supplement, Exhibits;
- Letters to Defense Attorneys Adams and Frankel from Defendant;
- Mailing receipts from Jerome Combs DeLention Center for mail to
   attorneys Adams and Frankel from Defendantl
- Defendant Rossini's noLes aL trial to attorneys Adams and Frankel                    I
- Emails between Def endant and att,orney Adams I
- Real Estate Transfer Ordinance of Village of Riverdale;
- Defendant Tax Returns
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 76 of 82 PageID #:3894




                                EXHIBIT    l3

Notes made from Attorney Anthony Klyttars investigation of notes
 and mortgages al1eged1y_purchased by then attorney Thomas Murphy.
This is a summary of only a partial- amount of the- notes and
mortgages Murphy supposedly purchased for Rossini and investors.
 Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 77 of 82 PageID #:3895




 INVESTOR REPORT
June 29,2013

This week we received financial spread sheets from Tom    Murphy. However, as Rich Kruse has stated to
me, we cannot verify these spread sheets without a copy of the paid checks to see if they match up with
what he has sent us. lt is one thing to state that someone has been paid certain amounts but another
thing to see the proof. The individual investor knows what he or she has been paid, and the broker
knows the same; however, to offer it as proof to someone who does not know that another has been
paid that money is wrong until proof of such is made and that can only be completed by reviewing the
paid checks. We have subpoenaed these statements and Tom has stated to Rich that he would provide
them prior to or at the July 8 court date. Rich was to meet with Tom again yesterday afternoon and I
will have his update by Monday. ln the meantime, I have below a synopsis of what Tom says he has
paid out.

(Several Accounting Forms Sent By Separate Efax)



These are files that we have confirmed with the court, the banks' lawyers, the banks, and on occasion
with the property owners. I have included only those where I have spoken to one of the above and only
those properties that pertain to California investors or investors willing to have their investments
disclosed. I am following through with these files and all of the others as Babajan has been going do
court three times per week to check on each file. There will be a further update on July 3, 2013 on these
and other files that we reach Monday and Tuesday.

2634 N. Francisco, Chicago,   lL Case dismissed, we have attempted to contact owner to get a copy of
the loan modification and or settlement (F. Khoshabe)

5062 W. Congress, Chicago, lL, still in foreclosure. Owner occupies the ground floor. Section 8 has
canceled rents due to the foreclosure. Once new leases are required, Section 8 has the option of
canceling payments on properties in foreclosure if one of the units is owner occupied. (Moghaddasi)

5536 W Jackson, Chicago, lL, still in foreclosure on case management calendar which means it still in
mediation. One unit is owner occupied and we are checking with Section 8 to see if they have canceled
payments. (Assyrian Evangelical Church)

4731 Main Street, Skokie, lL, judgment obtained but not yet to judicial sale, owner occupied and Section
8 has canceled payments on second tenant (B Khoshabe, Rossini, F Khoshabe)

4946 W. Washington, Chicago, lL still in foreclosure but owner occupied. Section 8 has canceled
payments due to owner occupied on one unit. (B Khoshabe, Rossini)

5749 N Spaulding, Chicago, lL, still in foreclosure in mediation, owner occupied on one unit. Was
Washington Mutual loan assigned to Chase from the takeover. ft appears from the foreclosure file that
the assignments to Chase have been defective and that the owner is fighting under those
circumstances. (F. Khoshabe)

8315 Keating, Skokie, lL, the bank is ready to get a judgment and is negotiating with me for the takeover.
Owner occupied, (Benva)
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 78 of 82 PageID #:3896




5018 W. Quincy, Chicago, lL, non owner occupied. Checking on Section 8        rents.   Still in foreclosure   (F
B Khoshabe, F Khoshabe, Rossini)


4943 W Lexington, Chicago, lL, notice of judicialsale has been filed but a date not set. Judgment
obtained. Section 8 has canceled rents due to owner occupied.

3610 W. Lexington, Chicago, lL still in foreclosure and owner occupied. Section 8 has canceled rents
due to owner occupied. (Moghaddasi)

5531 W Jackson, Chicago, lL, in foreclosure, case management which is mediation at this point. lt       is
owner occupied and Section 8 has canceled rents on remaining tenants. (Ben eta Badalian)

4009 W. Polk, Chicago, lL, still in foreclosure, dispute on who owns the loan besides our rights on the
loan. This is non owner occupied so I am after Section 8 to try and collect the rents. (Assyrian
Evangelical Church)

3340 N. Oakley, Chicago, lL, still in foreclosure with many liens including mechanic liens filed by the
owner, a very difficult lawyer in Chicago. Another private equity fund also has a lien on the building.
We have our lis pendens filed and am following up on both the foreclosure and trying to negotiate with
the owner. (Moghaddasi)

5511 W. Gladys, Chicago,   lL, order of sale confirmed. Then the court had to compose an amended
order of sale. There is a deficiency of 5318,424 and I am negotiating with the former owner, bank and
lawyers. (F. Khoshabe)

2043 W. Birchwood, Chicago, lL, in foreclosure and owner occupied. Section 8 has canceled rents. I am
close to being able to take this property over either because we have rights that cannot be
circumvented or due to the owner being willing to complete a short sale with me. (Benva)

3236 W. Polk, Chicago, lL in foreclosure but the case is stalled due to liens by the USA (taxes), State of lL
(taxes). lt is owner occupied and Section 8 has canceled rents. (F. Khoshabe)

1135 N. Damen, Chicago, lL, this is the first property that we have confirmed has been sold out from
under us. (Rossini, B Khoshabe)
3837 W Wilcox, Chicago, lL, in foreclosure and owner occupied. Section 8 has canceled rents. (8.
Khoshabe)

5337 N. Talman, Chicago, lL. Voluntary dismissal by the bank. The owner has settled with the bank and              I

am attempting to find out the details. (B Khoshabe, Rossini)

3337 N Halsted, Chicago, lL a judgmeni has been obtained however the owner has convinced the court
to modify the judgment and give him time to work out a settlement, redeem or pay it off. (Rossini, B
Khoshabe)

6554 N. Mozart, Chicago, lL, in foreclosure and owner occupied. Owner has filed a motion to ask the
court for more time to answer the motion for judgment. (F Khoshabe)
Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 79 of 82 PageID #:3897




929 W. Lakeside, Chicago, lL; court agreed to dismiss the case in favor of a new filing. Usually there is
just an amended filing rather than a dismissal. I have several calls into the law firm for the bank, the
banker and I have spoken to the owner who is interested in a settlement. (Babaoghli)

2129 N Sheffield, Chicago, lL , order for judgment and receiver report. I am negotiating with the owner
but have been unable last week to contact the bank rep. (Moghaddasi)

2742 W Granville, Chicago, lL, foreclosure on going. The owner has counterclaimed us and the bank,
Urban Partnership Bank. (Rossini, B Khoshabe)

7941 Karlov, Skokie, ll in foreclosure with Bank of America's paperwork a real problem. We are on this
deal and I have spoken with the owner who is attempting to get the money to pay off the loan. lt
appears that our worst case scenario is the we will recoup the money on this deal. (Moghaddasi)

2200 N Kedzie, Chicago, lL, dismissal by the bank, (Rossini, B Khoshabe)

5159 N Hamilton, Chicago, lL, in foreclosure with an order to appoint a new Receiver. (B Khohabe,      F
Khoshabe)

7410 N Winchester, Chicago, lL, in foreclosure, with the USA, State of lllinois and HUD liens on the
property besides our lien. (B Khoshabe, F Khoshabe)

3512 W. Shakespeare, Chicago, lL, a judgment of foreclosure has been obtained and order of possession
however, Cornerstone has gone bankrupt and we are awaiting the results (A Khoshabe)

4832 W Montrose, Chicago, lL, in foreclosure with a new Receiver being appointed, I know this
Receiver and as soon as they get the keys we can inspect the building and get an updated report.
(Rossini, B Khoshabe, Badalian)

211 N Kilbourn, Chicago, lL. We own the note, assigned to Beneta Badalian. I am hiring a new lawyer to
prosecute the foreclosure case as Tom's firm never followed through. Section 8 has canceled the rents
due to owner occupied on one unit of the three units. (Beneta Badalian)
    Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 80 of 82 PageID #:3898




                                 CERTIFICATE OF SERVICE


     I, Albert Rossini, on August lC[ ,             201,9   , deposited   the
attached Reply to the Government t s         Response   to DefendanL's
Motion for     Trial by depositing it with Lhe Corrections
             New
Officer handling the Chicago MCC LegaI Mail System for Prisoners
and Detainees, as per Federal Regulations.   The service list is
as follows:

Clerk of the United States District Court
2t9 South Dearborn Street
Chicago, IIIinois 60604
Hon. John Z. Lee
United SLates District Court
Room L225
Chicago, Illinois    50604
United States Attorney
Northern District of Illinois
2L9 South Dearborn Street
Chicago, Illinois 60604

Respec   t     submi t ted   ,




A1bert Rossini, #OBO/+3-424
Defendant Pro Se
Metropolitan Correctional Center
7L West Van Buren Street
Chicago, Illinois 60605
                                                                                       dI    -{...    :
                                                                                                           I
                                                                                                          -1
                                                                                                                       ffiB"x
                                                                                                                            -'
                                                                                                                                                                  --
                                                                                                                                                             {Eilr*TTG;
l.
                                                                                                                       qB {G
                                                                                                                                                               \$(i\*
                                                                                              , ,l !.
                                                                                                          h
                                                                                                                                                               ri
l"#lB "ffB                                                                                                                                                      A\ a  k<o
                                                                                                                                                                               +
     Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 81 of 82 PageID #:3899




                                                                                                                                                                   + ttX
ldl ffi
                                                                                                                                                                         -4,
                                                                                                                                                                iJNS :Q
                                                                                                                                                                d-e\\
                                                                                                                                                                 tis---..          \-s
                                                                                              ffi.                                                            r 'i-\ F
                                                                                                                                                                     ls--
                                                                                                                                                                     6\J           Sq
                                                                                                                                                                                   (
                                                                                                                               \Sj=.)                               j=-) -\,S               O
                                                                                                                                                                                                -
                                                                                                                                                                                                        =
l.d                                                                                           fG
                                                                                              IG
                                                                                                               lt',,.1,
                                                                                                               r.:


                                                                                                                                    -sxqi
                                                                                                                          -ilG =?d5sl,
                                                                                                                                  i'i 6
                                                                                                                                    IQ*R(
                                                                                                                                                                                                        Z--.?t
                                                                                                                                                                                                        -,
                                                                                                                                                                                                        =6
                                                                                                                                                                                                        :::K
                                                                                                                          --qG SRat
                                                                                                          --
                                                                                                                                    iilgo
                                                                                              ",..1
                                                                                                                                                                                                         -:=
                                                                                                                                                                                                                  \rr
                                                                                                               l-=              HSE                                                                      -61
                                                                                                                                                                                                         --C'{
                                                                                                                                                                                                         --\
                                                                                                                     a-           S:tBAig
                                                                                                                              -qG als='N'1
                                                                                                                                    \t5    u                                                                 --9,
                                                                                                                                                                                                             ='-'
                                                                                                               B''
                                                                                                                       E*
                                                                                                                                    d
                                                                                                                                                                                                             ------
                                                                                                               'irt.      -
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        d
                                                                                                                                                                                                                        14
                                                                                                                                                                               sl
                                                                                                                                                                                                                            ti
                                                                                                                                                                                                                            E
                                                                                                                                                                               sJ                   '                        -6
                                                                                                                                                                                                                                 a)
                                                                                                                                                  *
                                                                                                                                                   'i
                                                                                        \
                                                                                         sl                                                                                    =
                                                                                        t\                                                                                 €
                                                                                                                                                                           €\
                                                                                                                                                                              S\t
                                                                                        \,_,
                                                                                         so
                                                                                         SS
                                                                                                                                                                               rt
                                                                                                                                                                               <I
                                                                                                                                                                               Sq
                                                                                                                                                                                \)l
                                                                                                                                                                                  ss2
                                                                                                                                                                                                        7+              eg
                                                                                                                                                                                                                            o=ti
                                                                                                                                                                                                                                      e,^
                                                                                         3q
                                                                                        \Qs
                                                                                                                                                                    _              S
                                                                                                                                                                                        I
                                                                                                                                                                    .4(
                                                                                                                                                                    -sll  a-B
                                                                                                                                                                          d<                                                     N?
                                                                                         \J
                                                                                        ,stJ                                  6fr       ;l   l-tU ZZ gfttt   5l0u         es\
                                                                                                                                                                          CE
                                                                                                                                                                          <>-
                                                                                                                                                                                   z_l
                                                                                                                                                                                   )

                                                                                                                                                                                        I
                                                                                                                                                                                                        F-1
                                                                                        lxo                                                                                L9\
                                                                                        rB s-                                                                              r-)z
                                                                                                                                                                           Q)sZl
                                                                                                                                                                                            I
                                                                                        )>E
                                                                                        >\            <)
                                                                                                                                                                             -)
                                                                                        *rS                                                                               -lG-(
                                                                                                                                     E
           Case: 1:15-cr-00515 Document #: 476 Filed: 08/22/19 Page 82 of 82 PageID #:3900


                                                                                                   ( l:N I tlR
                                              -+Ml1'lllOPOl I l'AN (lORi{f:C'l lONAl
                                                        7l W VAN UtiRIIN S l l{l:l: I
                                                                  ( lllcA(lo. lt.        60605

                         'l'he cttcloscci lellcr \\as processed tlrroulih sPcctal    t''f]:llI:::::".:i"Jl,JlX11ffi::;r:)ii-ll;
                          tatt", tr", ,,aitt,", becn openecl I)or
                                                                  rrspcct0d lfthe rvrtter Ialscs a cl
                                                                                                          lil
                                                                         *i'lt to rcttLm the rralcrrcl lirrlher inlbrrration    or
                          thrs tacilitl has lurisdicttotl "ot"'1.^                    to.lbrwarcring  to arother addressec. plcasc
                         clariijcarron ri.rrlc      \\ritcr
                                                         ".aior".   ",r,r"apo,ra"r""
                         retllnl the ctlclostttc to the above addtcss
                                                                           l)arc:0tl-20-20   I9




                                                                      ..




                                                                t,,
                                                                    "
                                                               iv
                                                                '.)
                                                               ',
                                                                                                                                     .i




ir.   tj
